Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 1 of 94 PageID #: 152




                     Exhibit A
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 2 of 94 PageID #: 153

                                                                                                                                                                 USOO6289434B1

 (12) United States Patent                                                                                                            (10) Patent No.:                               US 6,289,434 B1
      Roy                                                                                                                             (45) Date of Patent:                                  *Sep. 11, 2001

 (54) APPARATUS AND METHOD OF                                                                                                      (56)                               References Cited
       IMPLEMENTING SYSTEMS ON SLICON                                                                                                                         U.S. PATENT DOCUMENTS
       USING DYNAMIC-ADAPTIVE RUN-TIME
       RECONFIGURABLE CIRCUITS FOR                                                                                                        5,517,436             5/1996 Andreas ............................... 364/736
       PROCESSING MULTIPLE, INDEPENDENT                                                                                                   5,652,903 * 7/1997 Weng ..................................... 712/35
        DATA AND CONTROL STREAMS OF                                                                                                       55.                 : 5.        I          ----                 - - - - 223:
                                                                                                                                           2   a?   a                         upp   .....                 ----
       WARYING RATES                                                                                                                      5,822,606 * 10/1998 Morton.                                     ... 712/16
                                                                                                                                          5,933,624 * 8/1999 Balmer.                                      ... 709/400
 (75) Inventor: Rupan Roy, Fremont, CA (US)                                                                                               5,956,518 * 9/1999 Detlon ...                             ... 712/15
 (73) Assignee: Cognigine Corporation, Fremont, CA                                                                                        6,049,859   4/2000
                                                                                                                                                       f     Gliese
                                                                                                                                                                eSe .................................... T12/17
                                                                                                                                                                                                            f
                                  (US)                                                                                             * cited by examiner
                                                                                                                                   Primary Examiner Eric Coleman
 (*) Notice:                      This patent issued on a continued pros
                                  ecution application filed under 37 CFR                                                           (57)                ABSTRACT
                                   1.53(d), and is subject to th 'yny                                                              An apparatus and method processes data in Series or in
                                  patent term provisions o                                                        a a- -           parallel. Each of the processorS operating may perform
                                   154(a)(2).                                                                                      arithmetic-type functions, logic functions and bit manipula
                                  Subiect to anv disclaimer, the term of this                                                      tion functions. The processors can operate under control of
                                      at is Nended or adiusted under 35                                                            a Stored program, which configures each processor before or
                                       S.C. 154(b) by Oda                                                                          during operation of the apparatus and method to perform a
                                           a --                           y       yS.                                              Specific function or Set of functions. The configuration of
                                                                                                                                   each processor allows each individual processor to optimize
 (21) Appl. No.: 09/032,530                                                                                                        itself to perform the function or functions as directed by the
 (22) Filed:     Feb. 27, 1998                                                                                                     Stored program, while providing maximum flexibility of the
                                                                                                                                   apparatus to perform any function according to the needs of
                       Related U.S. Application Data                                                                               the Stored program or other stored programs. Communica
 (60) Provisional application No. 60/039.237, filed on Feb. 28,                                                                    tion between processors is facilitated for example, via a
        1997.                                                                                                                      memory under control of memory management. Communi
                         7                                                                                                         cation between the processors and external devices is facili
                               - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - 712,32.71 sets                tated by             the   memory    management and units capable               of

 S.    Fi la fs - - - - - - - - h - - - - - - - - - - - - - - - - - - - - -      s 65,800 f 1. 7. 4                                performing Specialized or general interface functions.
            e        O SeaC. .........................                                            ll                       s
                                              712/32, 22, 21, 9; 709/221; 713/100                                                                             1 Claim, 64 Drawing Sheets

                                                                                SRAM
                                                                                SGRAM
                                                                                                                              MEDIA PROCESSING
                                                                                                                                       : 96
                                                                                                                                               ONr.
                                                                                 OCA                                      | DATA RAM H - MEDIA ||
                                                                                BUFFER                                ;INSTR. CACHE 9. Processor
                                                                                   E.                                      MEDIA PROCESSING UNIT
                                                                                                               s DATARAM 495                                  Media
                                                                                PEP-                                       NSR. CACHE 9.64 PROCESSOR :
                                                                               ! PROCES- |                                       MEDIA PROCESSING UNIT
                                                                                   5. INTER-NsTR.
                                                                               h: LocAL
                                                                                              DATA RAM    - MEDIA:
                                                                                                   AcHE 64 PROCESSOR:
                                                                                   as EMPU
                                                                              . INTER-
                                                                              32 Act                ROU-
                                                                                                    TER EMEDIA
                                                                                                         :     PROCESSING
                                                                                                                   9      UNIT
                                                                                eEEp. As a P".
                                                                               A video : cMM : INSTR. CACHEH
                                                                                                                                                              SEG
                                                                                 CAPTURE CA.
                                                                                         w
                                                                                                                                 MEDIA PROCESSING UNIT
                                                                              1s, 'S SS                                        DATARAM 9. MEDA
                                                                                 NTSC,             TROL- INSTR. CACHE 64, PRocessor
                                                                              al S."                                             MEDIA PROCESSING UNIT
                                                                                 : OUT :                             DATA RAM - MEDIA:
                                                                                  AUDIOl.                         "NstroAcHE: 64, PROCESSOR:
                                                                                  "EE".                                MEDIA PROCESSING UNIT
                                                                              16. E.                                 DATARAM 98 - MEDIA :
                                                                               It is                                  l
                                                                                                                          INSTR, CACHE 64, PROCESSOR:
                                                                                  EVEN                                    ---MEDIA PROCESSING UNIT
                                                                                 TIMER            DATA RAM - MEDIA:
                                                                                  ON-CHP Memori INSTR, CACHE 64, PROCESSOR |
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 3 of 94 PageID #: 154


 U.S. Patent          Sep. 11, 2001     Sheet 1 of 64      US 6,289,434 B1




                                                                CLOCK




                                                        MEMORY




                                      A/G 7
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 4 of 94 PageID #: 155


 U.S. Patent          Sep. 11, 2001     Sheet 2 of 64           US 6,289,434 B1




                                                               CLOCK




                                                                    COMPUTE
     COMPUTECOMPUTECOMPUTE                                           CONFIG
     ELEMENTELEMENTELEMENT                                          URATION
                                                                SEOUENCE

                                                1
                 S4N s2(NSs2Ye
            SasSassee3. ERG
                          a2   esa



                          PIPE STAGEN-2
                                          St.




         NNM        NNM         NM                  NNM    V
                                                          NM        MICRO
          E.        S.           is
                                A.
                          PIPE STAGE N+3
                                                     a
                                                    K.              Eis
                                                          K. SEQUENCE
                                                                K




                                      A/G 2
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 5 of 94 PageID #: 156


 U.S. Patent          Sep. 11, 2001           Sheet 3 of 64              US 6,289,434 B1


        SDRAM/                                MEDIA PROCESSING UNITTTTT
        SGRAM
        LOCAL
        BUFFER
                                   - DATA RAM 964
         INTER                      LINSTR, CACHEH
         FACE                                 MEDIA PROCESSING UNIT
                                                                  96
                              64.          DATA RAM
          ERAL                     ;INSTR. CACHE
        PROCES-                         MEDIA PROCESSING UNIT,y

          SING                     :             : 96
                                         INSTR. CACHE
                                               MEDIA PROCESSING UNIT
                                                                  96
                      AND 64               DATA RAM               64
                                   (LINSTR. CACHEH
       CAPTURE
         INTER
                                   il          MEDIA PROCESSING UNIT
          FACE                             DATA RAM 9
                          N:{INSTR. CACHEH 64
                                      ---------------------------
                                               MEDIA PROCESSING UNIT                     -
                                      | DATARAM                   98
                              64                                  64
                                     INSTR. CACHEH
                                   I     MEDIA PROCESSING UNIT
                              64. DATA RAM 498
                                                              i 64
                                        |INSTR. CACHEH
                                   ----------------ee-s-s-s-s-runs are---------------------
                                                 MEDIA PROCESSING UNIT

                                           DATARAM                96
   A/G 3                                                          64
          ON-cHIP MEMoRY                 INSTR. CACHE
                                        re- - - - - - - - - - - - - - - - - - - - - - - - -
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 6 of 94 PageID #: 157


 U.S. Patent          Sep. 11, 2001      Sheet 4 of 64     US 6,289,434 B1




        Ox38OOOOO                                                32 MB
                                                               OFF-CHIP
        Ox3OOOOOO                                               MEMORY
        0x2FFFFFF             16 MBYTE LOCAL BUFFER              SPACE


        OX18OOOOO
        Ox17FFFFF                MEDIA PROCESSING

        Ox16FFFFF                MEDIA PROCESSING


        Ox15OOOOO                     UNIT #5 (MPU5)             16 MB
        Ox14FFFFF                MEDIA PROCESSING               ON-CHP
        OX14OOOOO                     UNIT #4 (MPU4)            MEMORY
                                 MEDIA PROCESSING                SPACE
        OX13OOOOO                     UNIT #3 (MPU3)
        0x12FFFFF                MEDIA PROCESSING

        Ox11FFFFF                MEDIA PROCESSING


        OX1 OOOOOO                    UNIT #0 (MPUO)
        0x08OOOOO
        Ox07FFFFF


        0x06OOOOO
        Ox05FFFFF          AUXLIARY SERAL PARALLEL

        0x04FFFFF


                                A/G. 44
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 7 of 94 PageID #: 158


 U.S. Patent          Sep. 11, 2001     Sheet S of 64      US 6,289,434 B1




        0x03FFFFF
        OxO3OOOOO        LOCAL MEMORY INTERFACE (LMI)
        0x02FFFFF            PERIPHERAL COMPONENT                 16 MB
        OxO2OOOOO               INTERCONNECT (PCI)              ON-CHIP
            1
        OXO1 OOOOO     MEMORY MANAGEMENT UNIT (MMU) ERY
        OxOOFFFFF                GLOBAL REGISTERS
        OxOOOOOOO

                                  A/G 4A




                                      A/G 4
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 8 of 94 PageID #: 159


 U.S. Patent            Sep. 11, 2001       Sheet 6 of 64         US 6,289,434 B1




       31   30 29 28         24 23                                              O
       rw      acc.    b.cnt.            24 BitTransfer Dword Address
      rW          : read/write,         O = read transfer, 1 F write transfer
     3CC          : access priority, 00F lowest,            11 = highest
     b. Cnt.      : burst count - 1, 00000 = 1 Dword 11111 = 32 Dwords
                                        A/G 4O




     REQ-OUT

    DATA-OUT 3
    (ADDRESS)


      ROY-IN

      DATA-IN
      (DATA)


                                          A/G 6
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 9 of 94 PageID #: 160


 U.S. Patent          Sep. 11, 2001    Sheet 7 of 64       US 6,289,434 B1




                                      It is
        CLK


     REO-OUT

     DATA-OUT
    (ADDRESS)


       RDY-IN

      DATA-IN 3%                                                      bó
       (DATA) 2                       n-       On+2            On 3
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 10 of 94 PageID #: 161


  U.S. Patent         Sep. 11, 2001    Sheet 8 of 64        US 6,289,434 B1




     REO-OUT

    DATA-OUT
    (ADDRESS2
     & DATA) 4


      RDY-IN




                                        A/G 7
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 11 of 94 PageID #: 162


  U.S. Patent         Sep. 11, 2001    Sheet 9 of 64        US 6,289,434 B1




     RECQ-OUT

     DATA-OUT
     (ADDRESS3
      & DATA) 22                                                 ) On 4




                                      A/G 3
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 12 of 94 PageID #: 163


  U.S. Patent         Sep. 11, 2001     Sheet 10 of 64       US 6,289,434 B1




                   111111111111111100001111 OOOOOO11


                                                             ZERO FILL
                   111111111111100001111 OOOOOO1 1000

                                      A/G 9




                   11111111111111110000111100000011
                                                 ZERO FILL
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 13 of 94 PageID #: 164


  U.S. Patent         Sep. 11, 2001    Sheet 11 of 64       US 6,289,434 B1



                                                                     I
           OOOO111100111100                 1111 OOOO11 OOOO11

                ZERO FILL
                 OOOOOOOOOOOOOOOOO1111001111 OOOOO

                ZERO FILL
                 OOOOOOOOOOOOO1111000011000011000
                                  A/G 72


                OOOO111100111100          1111000011000011
             ZERO FILL
                  OOOOOOOOOOOOO1111000011000011000
                                  A/G 73


                 0000111100111100       1111 OOOO11 OOOO11
                  ZERO FILL
                  OOOOOOOOOOOOOOOOO111100111100000
                                  A/G 74

             11110101      11110101      11110101       11110101

                         ZERO FILL
                  OOOOOOOOOOOOOOOOOOOOO11110101000
                                  A/G 76
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 14 of 94 PageID #: 165


  U.S. Patent         Sep. 11, 2001    Sheet 12 of 64       US 6,289,434 B1




        11110101         11110101         11110101       11110101

                          ZERO FILL
                 OOOOOOOOOOOOOOOOOOOOO11110101 OOO

                          ZERO FILL
                 OOOOOOOOOOOOOOOOOOOOO11110101000

                                  A/G 76



       11110101         11110101           11110101       11110101



                 OOOOOOOOOOOOOOOOOOOOO11110101000
                         ZERO FILL
                         ZERO FILL
                 OOOOOOOOOOOOOOOOOOOOO11110101000
                                  A/G 77


                1111000011000011          1111 OOOO11 OOOO11

                                                               ZERO FILL
                1000011000011000          1000011000011000
                                  A/G 73
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 15 of 94 PageID #: 166


  U.S. Patent         Sep. 11, 2001      Sheet 13 of 64             US 6,289,434 B1


                        ------,                     -------------



                1111000011000011             1111000011000011

                000001 1:OOOOOOOOO          0000011000000000




                                  H...----.



                1111000011000011             1111000011000011

                dd0001 ddddddddd | did0001 ddddddddd




         11110101          11110101         11110101                11110101


       ZERO FILL
              OOOOO11110101OOO               OOOOO11110101000

                                      A/G 27
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 16 of 94 PageID #: 167


  U.S. Patent         Sep. 11, 2001      Sheet 14 of 64     US 6,289,434 B1




        11110101        11110101           11110101       11110101



           OOOOO111101 01 000                  OOOOO11110101000
                  ZERO FILL                           ZERO FILL


           OOOOO11110101000                    OOOOO11110101000

                                      A/G 22



           11110101       11110101            11110101    11110101


           10101000        10101000         10101000      10101000
                       ZERO FILL
                                      A/G 23


           11110101       11110101            11110101    11110101

           O 000000        0000000          O0100000      00100000
                                  A/G 24
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 17 of 94 PageID #: 168


  U.S. Patent          Sep. 11, 2001     Sheet 15 of 64     US 6,289,434 B1




           11110101|       11110101            11110101   11110101

           doiddddd         do1ddddd | doiddddd | doiddddd
                                       A/G 26




                 1111 OOOO11000011          1111000011000011


           10101000         10101000         10000110     10000110

                                       A/G 26




              OOO1000011000011                  1111000011000011


           10101000         10101000         10000110     11111111

                                       A/G 27
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 18 of 94 PageID #: 169


  U.S. Patent         Sep. 11, 2001     Sheet 16 of 64      US 6,289,434 B1




                   111111111111111100001111 OOOOOO11
                                                            ZERO FILL
                   1111111111111 OOOO1111 OOOOOO11 OOO

                                      A/G 23




                                                ZERO FILL

                                      A/G 30
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 19 of 94 PageID #: 170


  U.S. Patent         Sep. 11, 2001     Sheet 17 of 64      US 6,289,434 B1




                                                                 I
            OOOO111100111100               1111 OOOO11000011

             SIGNEXT.
                 OOOOOOOOOOOOOOOOO1111 OO11 11 OOOOO


             SGN EXT.
                 11111111111111111 OOOO11 OOOO11000

                                      A/G 37


            OOOO111100111100                     1111 OOOO1 1000011
                  SIGNEXT.
                    11111111111111111 OOOO11000011000

                                      A/G 32


            0000111100111100                     1111 OOOO1 1000011


                    OOOOOOOOOOOOOOOOO111 1 001111 OOOOO
                   SIGNEXT.
                                      A/G 33
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 20 of 94 PageID #: 171


  U.S. Patent         Sep. 11, 2001     Sheet 18 of 64      US 6,289,434 B1




        S1110101         S1110101            S1110101       S1110101
                       SIGN EXTEND
                 SSSSSSSSSSSSSSSSSSSSSS11 1 01 01 000

                                      A/G 34




       O1110101         11110101          11110101        O1110101

                      SIGNEXTEND
                 11111111111111111111111110101000

                      SIGN EXTEND
                 OOOOOOOOOOOOOOOOOOOOOO1110101000


                                      A/G. 36
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 21 of 94 PageID #: 172


  U.S. Patent         Sep. 11, 2001      Sheet 19 of 64       US 6,289,434 B1




        O1110101        11110101           11110101        O1110101



                 OOOOOOOOOOOOOOOOOOOOOO1110101 OOO
                      SIGN EXTEND


                 11111111111111111111111110101 OOO
                      SIGNEXTEND

                                      A/G. 36




           1111000011000011                       1111000011000011
                                  ZERO FILL
           1 OOOO1 1000011000                     1OOOO11 OOOO11 OOO
                                                  ZERO FILL

                                      A/G 37
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 22 of 94 PageID #: 173


  U.S. Patent         Sep. 11, 2001    Sheet 20 of 64       US 6,289,434 B1




            S111 OOOO11:OOOO11                  S111000011000011




            1111000011000011                    1111000011000011

            dd00011ddddddddd
                                                        -
                                                do)0011ddddddddd




        S1110101          S1110101          S1110101         S1110101


            SSSSSS1110101 OOO                   SSSSSS11 1 01 01000
                       SIGNEXT.                           SIGNEXT.

                                      A/G 40
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 23 of 94 PageID #: 174


  U.S. Patent         Sep. 11, 2001      Sheet 21 of 64     US 6,289,434 B1




        O1110101         11110101          11110101       O1110101


      SIGNEXT.
            OOOOOO1110101000                1111111110101000



              1111111110101000              OOOOOO1110101000

                                      A/G 47



         11110101         11110101             11110101      11110101


         10101000         10101000             10101000      10101000
                    ZERO FILL
                                      A/G 42


        S1110101          S1110101             S1110101     S1110101

        S0-100000         SO1:00000            SO100000      SO100000

                                  A/G 43
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 24 of 94 PageID #: 175


  U.S. Patent         Sep. 11, 2001     Sheet 22 of 64      US 6,289,434 B1




         11110101         11110101          11110101        11110101

        doiddddd         dO1ddddd           dO1ddddd        dO1ddddd
                                      A/G 44


                    1111111111111111 OOOO1111 OOOOOO11

       ZERO FILL
                    OOO1111111111111111 OOOO1111 OOOOO
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 25 of 94 PageID #: 176


  U.S. Patent         Sep. 11, 2001      Sheet 23 of 64      US 6,289,434 B1




             OOOO111 1 00111100               1111 OOOO11 OOOO11



                  OOOOOOOOOOOOOOOOOOOOOOO111100111
                            ZERO FILL

                  OOOOOOOOOOOOOOOOOOO1111000011000
                       ZERO FILL

                                      A/G 49


            0000111100111100                      111 1 000011 OOOO11
                          ZERO FILL
                   OOOOOOOOOOOOOOOOOOO1111 OOOO11 OOO

                                      A/G. 49



           0000111100111100                       1111 OOOO11 OOOO11


                   OOOOOOOOOOOOOOOOOOOOOOO111100111
                                ZERO FILL
                                  A/G 60
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 26 of 94 PageID #: 177


  U.S. Patent         Sep. 11, 2001       Sheet 24 of 64     US 6,289,434 B1




        11110101         11110101             11110101       11110101
                                       ZERO FILL
                   OOOOOOOOOOOOOOOOOOOOOOOOOOO11110

                                       A/G 37




        11110101         11110101           11110101       11110101



                   OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                                      ZERO FILL

                   OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                                      ZERO FILL

                                      A/G 62
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 27 of 94 PageID #: 178


  U.S. Patent         Sep. 11, 2001      Sheet 25 of 64      US 6,289,434 B1




        11110101         11110101           11110101       11110101



                  OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                                      ZERO FILL

                  OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                                      ZERO FILL

                                       A/G 63


           1111 OOOO11 OOOO11                     1111 OOOO11 OOOO11


            OOO1111 OOOO11 OOO                    0001111000011000
                     ZERO FILL                            ZERO FILL

                                       A/G. 64

           1 11100001:1000011                      1111000011000011

            00000 1000010000                      0000011000010000
                       ZERO FILL                            ZERO FILL
                                        A/G 66
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 28 of 94 PageID #: 179


  U.S. Patent         Sep. 11, 2001      Sheet 26 of 64       US 6,289,434 B1




            11:11000011000011                    1111000011000011

           ddddd 100001:dddd                    ddddd1100001dddd




        11110101         11110101           11110101         11110101


          OOOOOOOOOOO11110                         OOOOOOOOOOO11110
      ZERO FILL                                ZERO FILL

                                      A/G 67


                                                                  I
       11110101        11110101           11110101         11110101



            OOOOOOOOOOO11110              OOOOOOOOOOO11110
          ZERO FILL                      ZERO FILL


            OOOOOOOOOOO11110              OOOOOOOOOOO11110

                                      A/G 63
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 29 of 94 PageID #: 180


  U.S. Patent         Sep. 11, 2001    Sheet 27 of 64       US 6,289,434 B1




         11110101          11110101         11110101        11110101




              ZERO FILL




         11110101          11110101         11110101        11110101

         00001100          OOOO11:00        OOOO11:00       00001100
               ZERO FILL
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 30 of 94 PageID #: 181


  U.S. Patent         Sep. 11, 2001     Sheet 28 of 64      US 6,289,434 B1




       11110101          11110101           11110101        11110101

        ddd11dd         dddd11dd            dddd11dd         dddd11dd

                                      A/G 67


                  S111111111111111 OOOO1111 OOOOOO11
     SIGN EXTEND
                  SSS111111111111111100001111 OOOOO

                                      A/G 62
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 31 of 94 PageID #: 182


  U.S. Patent         Sep. 11, 2001     Sheet 29 of 64      US 6,289,434 B1




           OOOO111100111100                     1111 OOOO11 OOOO11



                  OOOOOOOOOOOOOOOOOOOOOOO111100111
                         SIGNEXTEND


                  11111111111111111111111000011000
                     SIGN EXTEND

                                      A/G 66



             OOOO111 1 001111 OO                1111 OOOO11 OOOO11


                   11111111111111111111111 OOOO11 OOO
                     SIGN EXTEND

                                      A/G. 66
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 32 of 94 PageID #: 183


  U.S. Patent         Sep. 11, 2001     Sheet 30 of 64      US 6,289,434 B1




             OOOO111100111100                   1111 OOOO11 OOOO11


                   OOOOOOOOOOOOOOOOOOOOOOO111100111
                          SIGN EXTEND

                                      A/G 67



             OOOO111 1 00111100                 1111 OOOO11 OOOO11


                   OOOOOOOOOOOOOOOOOOOO111100111100
                 SIGN EXTEND

                                      A/G 63



             OOOO111 1 00111100                 1111 OOOO11 OOOO11


                   OOOOOOOOOOOOOOOOOOOO111100111100
                 SIGN EXTEND

                                      A/G 69
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 33 of 94 PageID #: 184


  U.S. Patent         Sep. 11, 2001      Sheet 31 of 64     US 6,289,434 B1




        S1110101          S1110101            S1110101       S1110101


                  SSSSSSSSSSSSSSSSSSSSSSSSSSSS1110
                                      SIGN EXTEND

                                       A/G 70




        O1110101         11110101            11110101      O1110101



                   11111111111111111111111111111110
                                 SIGN EXTEND

                   OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                                 SIGN EXTEND

                                      A/G 77
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 34 of 94 PageID #: 185


  U.S. Patent         Sep. 11, 2001      Sheet 32 of 64      US 6,289,434 B1




       11110101         11110101            11110101       11110101



                  OOOOOOOOOOOOOOOOOOOOOOOOOOO11110
                              SIGN EXTEND

                  11111111111111111111111111111110
                              SIGNEXTEND


                                      A/G 72




               S11 1000011000011             S11 1 000011 OOOO11
      SIGN EXTEND
               SSSS111000011000              SSSS111 OOOO11 OOO

                                      A/G 73
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 35 of 94 PageID #: 186


  U.S. Patent         Sep. 11, 2001     Sheet 33 of 64      US 6,289,434 B1



            1 111000011000011                    1111000011000011

            sssss 100000000                      SSSSS11000010000
                      SIGN EXTEND                         SIGN EXTEND


                                      A/G 74




                11:1100001:1000011           11:1100001:1000011

                ddddd11 00001:dddd          ddddd1100001:dddd

                                      A/G. 75




         S1110101         S1110101           S1110101        S1110101


           SSSSSSSSSSS11110                      SSSSSSSSSSS11110
       SIGN EXTEND                         SIGNEXTEND

                                      A/G 76
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 36 of 94 PageID #: 187


  U.S. Patent         Sep. 11, 2001    Sheet 34 of 64       US 6,289,434 B1




          11110101       01110101        11110101       O1110101



            1111111111111110                OOOOOOOOOOO11110
      SIGNEXT                         SIGNEXT.

            1111111111111110                 OOOOOOOOOOO11110
                                  A/G 77

           S1110101        S1110101       S1110101       S1110101




            1110101        1110101        1110101        1110101

           dddd11dd       dadd 1dd        diddd 1dd      dddd11dd
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 37 of 94 PageID #: 188


  U.S. Patent         Sep. 11, 2001    Sheet 35 of 64       US 6,289,434 B1



                   O1 OO11111111111100001111 OOOOOO11



                   O111111111111 OOOO1111 OOOOOO11010
                                 A/G 31


            01 01000011000011                  O1 01000011000011



             1000011000011010                   1000011000011010
                                  A/G 32

           11010101        11010101       11010101       11010101


            E. E. E. E.
           10101110        10101110       10101110       10101110




                   O10011111111111100001111 OOOOOO11



                   O110100111111111111 OOOO1111 OOOOO

                                  A/G 34
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 38 of 94 PageID #: 189


  U.S. Patent         Sep. 11, 2001       Sheet 36 of 64              US 6,289,434 B1



            01 01000011000011                     01 01000011000011



             O1 1 01 01 OOOO11 OOO                 O1101 O1 OOOO11 OOO




           10111010        10111010          10111010            10111010

                                      A/G 36
                   64. BITS
                 -HD
                               64. BITS     64. BITS   -HD
                                                           64. BITS



                  DOUBLE DOUBLE DOUBLE DOUBLE
                  QWORDSQWORDSQWORDSQWORDS




                              TWO INSTRUCTIONS                   PROGRAM
                                                                 COUNTER
                                      A/G 37
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 39 of 94 PageID #: 190


  U.S. Patent                     Sep. 11, 2001      Sheet 37 of 64           US 6,289,434 B1




            Quad Port Ram                                      Single Port Ram
             64 x 32 bits                                          256 x 32 bits
                                                        Data
      Address Data-in Data-Out                          in Out Address




            EHEH!"
            H-H
                ||EEE) put
                                                                                        Data

             | \                           E.                | |        |     |     S
                                                            '',                         Data
                   ...   HET  I


                         \ N N N |
                   Quad Port                               Single Port             Cache

                                                  A/G 33


       33     2          2           221111111111    7       1
       10     7          4.          109876543.210
                                            El   LLLVIZNCVIZINC
                                           C       m       SSSSaalaammimim
                                           P       VV      BBBB



                                            A/G. 394
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 40 of 94 PageID #: 191


  U.S. Patent         Sep. 11, 2001     Sheet 38 of 64        US 6,289,434 B1



      Bi tS
                      - Carry flag of the MAU
                      - Negative flag of the MAU
                      - Zero flag of the MAU
                      - Overflow flag of the MAU
                      - Carry flag of the ALU
                      - Negative flag of the ALU
                      - Zero flag of the ALU
                      - Overflow flag of the ALU
                      - Bit O of the BMU result
                      - Bit 8 of the BMU result
                      - Bit 16 of the BMU result
                      - Bit 24 of the BMU result
                      - Sleep bit.
                            O = Puts MPU into sleep mode
                            1 = Puts MPU in normal operation mode (wake)
                      - Internal move bit.
                           O = No MPU initiated move in progress
                           1 = MPU initiated move in progress, MPUDMA
                                busy
      15      : EmV   - External move bit.
                           O = No externally initiated move to/from MPU in
                                 progress
                           1 = Externally initiated move to/from MPU in
                                 progress
      17-16 : AP      - Access Priority for MPU (set by supervisor).
                           00 = lowest priority
                           11 = highest priority
      18      : ICP   - instruction Cache Pre-fetch.
                           O = No prefetch
                           1 F Pre-fetch the next instuction cache block
      19      : US    - Userl'Supervisor bit.
                           0 = User, 1 = Supervisor
                            A/G. 39A               A/G. 394
                                                   A/G 39As
                                                    A/G. 39
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 41 of 94 PageID #: 192


  U.S. Patent         Sep. 11, 2001     Sheet 39 0f 64            US 6,289,434 B1




       31   28 27 24 23 20 19 16 15 12 11                 8   7     4   3   O

        ALU Carry, Negative, Zero and      MAU Carry, Negative, Zero and
                  Overflow                               Overflow

                                      A/G 90

      33 222 222 22 22 1 1 1 1 1 1 1 1 1 1 9 8 7 6 5 4 3 2 1 0
      10 9 8 7 6 5 4 3 2 1 0 9 8 7 6 5 4 3 2 1 0
                         TSVVH                       TSVVHP
          Reserved       FFFF               Reserved EEEEC
                             D                         D
                             F                         E     E
              Interrupt Flags            Interrupt Mask and Control
                                 A/G 974
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 42 of 94 PageID #: 193


  U.S. Patent          Sep. 11, 2001     Sheet 40 of 64         US 6,289.434 B1




          : PCE            - PCI Interrupt Enable (from PC)
                                 OF Disable
                                 1 F Enable
     1    : HE             - Hsync interrupt Enable (from CD)
                                 O = Disable
                                 1 F Enable
          : VE            - Vsync interrupt Enable (from CDI)
                                 OF Disable
                                 1 F Enable
          : WIDE          - Video Capture Data Available Enable (from VCI)
                                 O = Disable
                                 1 F Enable
          : SE            - Software Interrupt Enable
                                 OF Disable
                                 1F Enable
          : TE             - Timer Interrupt Enable
                                 0 F Disable
                                 1 F Enable
     13-6 : Reserved

     14   : ES            - Enable Supervisor interrupts
                                 O = Disable
                                 1 F Enable
     15   : EU            - Enable User Interrupts.
                                 OF Disable
                                 1 = Enable
     16   : PCF           - PCI Interrupt Flag
                                O = No interrupt
                                1 = Interrupt
     17   : HF            - Hsync interrupt Flag
                               O = No interrupt
                               1 = Interrupt
     18   : VF            - Vsync interrupt Flag
                               0 = No interrupt
                               1 = Interrupt
                             A/G 97A
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 43 of 94 PageID #: 194


  U.S. Patent         Sep. 11, 2001       Sheet 41 of 64    US 6,289,434 B1




      19     : WIDF                   - Video Capture Interrupt Flag
                                           0 = No interrupt
                                           1 = Interrupt
      2O     : SF                     - Software Interrupt Flag
                                           0 = No interrupt
                                           1 = Interrupt
      21     : TF                     - Timer Interrupt Flag
                                           O = No interrupt
                                           1 = Interrupt
      31-22: Reserved
                                       A/G 97C
                                       A/G 974
                                       A/G 97A
                                       A/G 97C
                                        A/G 97
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 44 of 94 PageID #: 195


  U.S. Patent               Sep. 11, 2001        Sheet 42 of 64      US 6,289,434 B1




      31              2423                   1615                              O
                            MS Dword Addr. Lower 16 Bits of DWord Address

                                            A/G 92

       31             24 23          1615                             O
                         MS DWord Addr. Lower 16 Bits of DWord Address

                                            A/G 93
       31             2423          1615                             O
                        MS DWord Addr. LOWer 16 Bits of DWord Address

                                            A/G 94

      31 30          24,     23             16     15                          O
       ER Reserved MS Dword Addr. Lower 16 Bits of Dword Address
      Bits:
      15-0 : LS - Least significant bits of Dword address
      23-16: MS- Most Significant 8 bits of Dword Address
      39-24: Reserved. For future compatibility, these bits should be setto
              ZeO
      30      : R - Direct access (offset addressing mode) address
                  range
                  0 = 31 Dwords range (offset 01 h to 1 Fh). Offset 00h
                        specifies an indirect pointer access with no
                        post-increment.
                  1 F 27 Dwords addressable range for memory access
                        at offsets 01h thru 1 Bh. Offset 00h specifies an
                        indirect pointer access with no post-increment while
                           offsets 1 Ch-1 Fh specify an indirect pointer access with
                        post-increment by the specified index.
      31      : E - Access target
                  0 = MPU memory space
                  1 = external (UMP) memory space
                                    A/G 96.
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 45 of 94 PageID #: 196


  U.S. Patent          Sep. 11, 2001     Sheet 43 of 64         US 6,289,434 B1


       31            24 23             16 15              8 7            O


                                       A/G 96.

             0x17FF
                                         Reserved
             0x1240
             0x123F


                                                                        2K
                               One Port SRAM (512 Dwords)             DWords




             OX1040
             Ox1O3F                                               t
                               Four Port SRAM (60 Dwords)           64
                                                                 DWords

             OX1004
             0x1003          MAU (31:0) Output Register (mau
             OX1002             BMU Output Redister (bmu
             OX1001              ALU Output Redister ?alu
             OX1000            MAU (63:32) Output Register

       r
      Note. 1000h is the base address for short (128 Dword access)
      direct addresses in the branch and loop instructions. It is also
      the upper base address in the immediate data move
      instruction.
                                       A/G 974
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 46 of 94 PageID #: 197


  U.S. Patent         Sep. 11, 2001    Sheet 44 of 64       US 6,289,434 B1




         OxOFFF

            ...
         OXOFFC                       Rare
         OxOFF8




          0x0FF2                      INDX2(3:0)
          OxOFF1                      INDX1 (3:0)                  32
          OxOFFO                      INDXO(3:0)                 DWords
         OXOFEF



                                      Reserved



          OxOFE6
          OxOFE5          interrupt Vector Register (IVR)
          OxOFE4             Interrupt Redister (NT
          OxOFE3     Extended Processor Status Word (EPSW
          OxOFE2          Processor Status Word (PSW
          OxOFE1                  Stack Pointer (SP)
          OxOFEO                Program Counter (PC)

                                  A/G 973
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 47 of 94 PageID #: 198


  U.S. Patent         Sep. 11, 2001      Sheet 45 of 64       US 6,289,434 B1




          OxOFDF
                             Reserved for Instruction Dictionaries
          OXOFDO
          0x0FCF
                                        MAUDictionary
          OXOFCO                                                        64
          OxOFBF                                                      DWords
                                        BMU Dictionary
          0x0FBO
          OxOFAF
                                        ALU Dictionary
          OxOFAO
          0x0F9F
                              Reserved for Routing Dictionaries
          0x0F98
          OXOF97
                              MAUIBMUIALU Four Port Routing
          0x0F94                          Dictionary
          Ox0F93
                              MAU/BMU/ALUThree Port Routing
          OxOF90                          Dictionary
          OXOF8F
                          ALUIMAU Four Port Routing Dictionary
          OXOF8C                                                        32
          OXOF8B
                         ALU/MAUThree Port Routing Dictionary Dwords
          OxOF88
          OxOF87
                          ALUIBMU Four Port Routing Dictionary
          OxOF84.
          OxOF83
                         ALUIBMUThree Port Routing Dictionary
          OXOF80
    Note. F80h is the base address for short (128 Dword access) and
    long (1KDWords) direct addresses in the direct address move
    instruction. It is also the lower base address of the immediate
    data move instruction.            A/G 976
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 48 of 94 PageID #: 199


  U.S. Patent         Sep. 11, 2001      Sheet 46 of 64     US 6,289,434 B1




        OxOF7F


                                       Reserved



        OXO840
        0x083F
                  Reserved for Hardware Operation Registers
                      (e.g. cache tags, LRU bits, FFs, etc)
        0x0808
        OxO807                LADR ABuffer (LAB)
        0x0806                P3WR ABuffer (WR3)
        OxO805                P2WR ABuffer (WR2)
        OxO804                   MV Buffer (MVB
        0x08O3                 PC Buffer (PCB)
        0x0802             Loop Count Register (LCR)
        OXO800         Top of Stack Cache Register (TOS)
         X


                         Reserved for Cache Extension

                                                                    2K
                                                                  DWords
                        instruction Cache (256 Dwords)

                                      A/G 970
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 49 of 94 PageID #: 200


  U.S. Patent          Sep. 11, 2001      Sheet 47 of 64    US 6,289,434 B1




      3:13:22:33:39
      10         7     5 4 3    1-41     10        ||    0
      Go Ma Al Bs oper. Port(3)/Ptr-Port(2)|Port(1) Port(O)
                                        A/G 93

     Go        MA          AB oper. Port(3)/Ptr-Port(2)|Port(1) Port(O)
                                        A/G 99

     Go              MAB        or. Port(3)"Ptr-Port(2)|Port(1) Port(O)
                                       A/G 7004
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 50 of 94 PageID #: 201


  U.S. Patent          Sep. 11, 2001      Sheet 48 of 64         US 6,289,434 B1




      BitS:
      4-0 : Port(O)         - Least significant 5 bits of memory port 0 address
      9-5 : Port(1)         - Least significatin 5 bits of memory port 1 address
      14-10: Port(2)        - Least significant 5 bits of memory port 2 address
      19-15: Port(3)/Ptr.   - Least signifcant 5 bits of memory port 3 address
                            (4 port mode; all ports are tied to the mem0
                            pointer)
                                               Or
                            - Memory port to memory pointer map
                            (3 port mode; allows different pointers per port)
                            Bits:
                            16-15       :Port(O) map
                                        00F memo
                                        01 F mem.1
                                        10 E mem2
                                        11 F mem3
                            18-17       : Port(1) map
                                       OOE mem)
                                       01 = mem1
                                       10 E mem2
                                       11 E mem3
                            19          : Port(2) map
                                       OF memO
                                       1 F mem3

      Note.      lf memn (30) = 0,
                            Bits:
                            19-15,:    00000 = pointer indirect access
                            14-10,         through memn with no post
                                               increment
                            9-5,       OOOO1 -
                            4-0         11111 = pointer direct (offset) access
                                             range with no post-increment

                                  FIG. 1 OOB
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 51 of 94 PageID #: 202


  U.S. Patent          Sep. 11, 2001           Sheet 49 of 64   US 6,289,434 B1



               if memn (30) = 1,
                          BitS:
                          19-15,:      00000 = pointer indirect access
                          14-10,           through memn with no post
                                             increment
                          9-5,          OOOO1 -
                          4-0           11011 = pointer direct (offset)
                                             access range with no post
                                                 increment
                                        11100 = post increment memn by into
                                        11101 = post increment memn by in1
                                        11110 = post increment memn by int2
                                        11111 = post increment memn by in3
    22-20: Opr.           - 3 bit Routing dictionary address (8 locations).
                          Defined as follows.

     In two and three operation mode:
          22-20: Opr           - 3 bit routing dictionary address.
     In one operation mode:
          22-20: Or. - I - Operand definitions.
                          000 = ports 0,1 and 2 are defined by pointer map
                                  in field 3
                          001 = ports 0 and 2 are defined by pointer map
                               in field 3 and portfield 1 is a 5 bit unsigned
                                  immediate value.

                          010 F reserved

                          011 = portfields 0 and 1 form a 10 bit unsigned
                               immediate value input, port 2 is the second
                               input and port 3 is the output (all ports are
                               mem0).

                                A/G 70OO
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 52 of 94 PageID #: 203


  U.S. Patent          Sep. 11, 2001    Sheet 50 of 64         US 6,289,434 B1




                          11 x = port 3 is a memo input and bits 14 to 0
                                represent the least significant 15 bits of 16
                                bit signed immediate data while bit 20 is the
                                most significant bit (16th bit), where the
                                output goes to the execution unit's register,
                              ie, alu, bmu or mau.
     28-23:         - Operation dictionary addresses. Defined as follows.
     In three operation mode:
           24-23: BS      - 2 bit BMU dictionary address (lower 4 locations)
           26-25: A       - 2 bit ALU dictionary address (lower 4 locations)
           28-27: Ma      - 2 bit MAU dictionary address (lower 4 locations)
     In two operation mode:
          25-23: AB       - 3 bit ALU or BMU dictionary address (all 8
                          locations)
          28-26: MA       - 3 bit MAU or ALU dictionary address (all 8
                          locations)
     In one operations mode:
          28-23: MAB      - Defines extended MAU, ALU and BMU dictionary
                          aCCSS
               28-27: Unit          - Execution unit
                                00F reserved
                                01 FALU
                                1 O BMU
                                11 E MAU
               26-23: Addr.     -Dictionary address of execution unit
                                (16 locations)




                              A/G 700A
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 53 of 94 PageID #: 204


  U.S. Patent         Sep. 11, 2001       Sheet 51 of 64    US 6,289,434 B1




     31-29:GO        - Group Opcode.
                     000 = Non-computational Instruction
                     001 = 2 operation mode, ALU and BMU (4 ports)
                     010 = 2 operation mode, ALU and MAU (4 ports)
                     011 = 3 operation mode, MAU, BMU and ALU (4 ports)
                     100 = 1 operation mode
                     101 = 2 operation mode, ALU and BMU (3 mapped
                          ports)
                     110 = 2 operation mode, ALU and MAU (3 mapped
                          ports)
                     111 = 3 operation mode, MAU, BMU and ALU (3
                          mapped ports)

                           A/G 100AF

                           A/G        1004
                           A/G        7OOA
                           A/G        100C
                           A/G        1000
                           A/G        100AF

                            A/G 700
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 54 of 94 PageID #: 205


  U.S. Patent           Sep. 11, 2001       Sheet 52 of 64        US 6,289,434 B1




         31        Reserved
                                     16 15              8 7 6 5         10

     BitS:
     o        C       - Conditional (use condition code) or Unconditional
                      Operation
                      O = Unconditional
                      1 = Conditional

                      N.B. During a SIMD conditional execution instruction, if
                      the result is to be written to memory, than a write is
                      performed only if all the conditions are true. Eg. In 16
                      bit SIMD precision both words have to have true
                      conditions for a write to be peformed. On the other
                      hand, the output register is updated on a byte, word or
                      dword basis.

     5-1 : CCode - 5 bit Condition Code (check condition code table)
                      N.B. in 32bit mode, all four byte flags are set the same
                      as the most significant byte. In the 16 bit SIMD mode,
                      flags for bytes 3 and 2 are set the same as that for byte
                      3 and flags for byte 1 and 0 are set the same as the flag
                      for byte 1.
      7-6 : Pre.              - Precision of the operation
                      00 = 32 bit precision
                      01 = 16 bit SIMD precision
                      10 = 08 bit SIMD precision
                      11 E Reserved

      15-8: Opcode - Operation Opcode (defined below)
                   Note. All opcodes are based on input operands to the
                   MAU of A and B with an output Z.
                   Eg.
                         Z = A <opmau> B
                                FIG. 101A
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 55 of 94 PageID #: 206


  U.S. Patent          Sep. 11, 2001       Sheet 53 of 64   US 6,289,434 B1

      BitS:
      15 : Basic/Extended instructions
               OF Basic instructions

             BitS:
             8     : input A data format
                   0 = unsigned
                   1 F signed
                   : input B data format
                   0 F unsigned
                   1 = signed
             10 : carry (from previous operation)
                   O = do not include carry
                   1 F include carry
      13     : Multiply switch
                   O = No multiply
                     BitS:
                     12-11         : Absolute value
                                   11 Fabsolute Value

                                   00,01,10 = negate input switch
                                   Bits:
                                   11       : input A sign operation
                                            O EA
                                            1 F -A
                                   12       : input B sign operation
                                            O EB
                                              E-B
                     1 = multiply
                                 A/G 107A
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 56 of 94 PageID #: 207


  U.S. Patent         Sep. 11, 2001    Sheet 54 of 64       US 6,289,434 B1




                    BitS:
                    12-11         : Multiply-Accumulation operation
                           00F multiply accummulator
                           01 F multiply - accummulator
                           10 = accummulator - multiply
                           11 = multiply only
       14 : Output Saturation control
                O = No output saturation
                1 = output saturated
              1 F Extended instructions
              BitS:
              10-8 : Reserved
                                      A/G    107C
                                      A/G    1074
                                      A/G    107A
                                      A/G    101C
                                      A/G 707
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 57 of 94 PageID #: 208


  U.S. Patent                   Sep. 11, 2001    Sheet 55 of 64          US 6,289,434 B1




       31                                   16 15             8 7 6 5           10
                                                                   Pre
     Bits:
     O     :C               -Conditional (use condition code) or Unconditional
                            Operation
                            OF Unconditional
                            1 F Conditional
     5-1 : CCode - 5 bit Condition Code (check condition code table)
     7-6 : Pre                      - Precision of the operation
                            00 = 32 bit precision
                            01 = 16 bit SIMD precision
                            10 = 08 bit SIMD precision
                            11 EReserved
     15-8: Opcode - Operation Opcode (see following table)
                  Note. All opcodes are based on input operands to the
                  ALU of A and B with an output Z.
                  Eg.
                        Z= A Copalud B
            Bits:
            15      : Basic/Extended instructions

                    OF Basic instructions

                    Bits:
                    13      : Logical or Arithmetic Operations on ALU
                            1 F Logical
                            Bits:
                            8       : reserved
                            9       : OR type
                                    O = OR
                                    1 = XOR
                            10      : Logical operation
                                    O   AND
                                    1 = ORIXOR

                                                            F.G. 102A
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 58 of 94 PageID #: 209


  U.S. Patent             Sep. 11, 2001     Sheet 56 of 64       US 6,289,434 B1

                  11      : Complement bit for input A
                          O EA
                          1E NOT.A
                  12      : Complement bit for input B
                          O EB
                          1 E. NOT.B
                  OF Arithmetic
                  Bits:
                  8       : input A data format
                          0 F unsigned
                          1F signed
                  9       : input B data format
                       0 = unsigned
                         F signed
                  10 : Carry (from previous operation)
                       0 = do not include carry
                       1 F include carry
                  12-11: NegatelAbsolute value
                       11 = absolute value of result at output
                       00,01,10 F negate bits for inputs A and B
                          BitS:
                          11      : input. A sign operation
                                  O FA
                                  1 F -A
                          12 : input B sign operation
                                  O EB
                                  1 E-B
          14 : Output Saturation control
             O = No output saturation
             1 = output saturated                             A/G. 702A
          1 F Extended instructions
          Bits:                                               A/G 7024
            IS                                                A/G 702A
                                                               A/G 702
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 59 of 94 PageID #: 210


  U.S. Patent                   Sep. 11, 2001   Sheet 57 of 64          US 6,289,434 B1



         31                                 16 15            8 7 6 5           10
                                                                  Pre
     BitS:
     O        :C           -Conditional (use condition code) or Unconditional
                           Operation
                           OF Unconditional
                           1 = Conditional
     5-1 : CCode - 5 bit Condition Code (check condition code table)
     7-6 : Pre.                    - Precision of the operation
                           00 = 32 bit precision
                           01 = 16 bit SIMD precision
                           10 = 08 bit SIMD precision
                           11 F Reserved
     15-8 : Opcode - Operation Opcode (see following table)
                   Note. All opcodes are based on input operands to the
                   BMU of A and B with an output Z.
                           Eg.
                                   ZF A Copbmud B
              Bits:
              8       : Left/Right for shifts and rotates
                      O = Left
                      1 = Right
              9       : Shift/Rotate
                      O = Shift
                      1 F Rotate
              10      : Arithmetic/Logical
                      0 = Logical
                      1 = Arithmetic (sign extension)
              12-11: Input Data Type
                      00F 32 bit data
                      01 F 16 bit data
                      10 = 08 bit data
                      11 F Reserved
              13      : Insert Switch
                      O = Off
                      1 E On                           A/G 70.3
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 60 of 94 PageID #: 211


  U.S. Patent                 Sep. 11, 2001       Sheet 58 of 64           US 6,289,434 B1



     31 29 28         24 23 21 20             16 15 13 12          8 7    5 4         O
     Width Shift Width shift Width shift Width shift
       SIMDBVte 3              SIMDBVte 2          SIMDBVte 1            SIMDBVte O

                                        A76, 704
      31              24, 23 20 19            16 15                8 7    4 3         O
           Reserved          width shift              Reserved      width shift
                               SIMD word 1                            SIMD word O
            14   : Output Saturation control
                 O = No output saturation
                 1 = output saturated
            15   : Extended instructions
                                       A/G 706

     3 3.22222222221111111111987654.3210
     1 O9876543.210987654.3210 | | | | | | | | |
      10ES MAU BMU ALU 10ES MAU BMU ALU
                      entr                              address entr
       S.
    15-0 : Defines an even address routing dictionary entry.
    2-0, : ALU          -Input/output port and register route encoding for each
                        unit
    6-4, : BMU                                Encoding A
    10-8 : MAU          000 = Inputs: port (O),port (1) output: port'(3)/reg?
                        001 = Inputs: port (O),alu             Output: port'(3)/reg
                        010 = Inputs: port (0),bmu             Output: port'(3)l reg
                        011 = Inputs: port (0), mau            Output: port'(3)/reg
                        1005= inputs: port (0), port (3)       Output: port(2)/regy
                        101 = Inputs: bmu,alu                  Output: port'(3)/reg
                        110 = Inputs: mau,bmu                  Output: port'(3)/reg
                        111 = Inputs: alu,mau                  Output: port'(3)/reg
                                         A/G 70.64
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 61 of 94 PageID #: 212


  U.S. Patent         Sep. 11, 2001     Sheet 59 of 64           US 6,289.434 B1

                                      Encoding B1
                     000 = Inputs: port (0), port (1) Output: port (2)/regy
                     001 F inputs: bmu,port (1)       Output: port (2)/reg
                     010 = Inputs: mau, port (1)      Output: port (2)/reg
                     011 = Inputs: alu, port (1)      Output: port (2)/reg
                     100 = Inputs: port (2), port (1) Output: port(3)" reg
                    101 = Inputs: bnu,alu                Output: port (2)/reg
                    110F Inputs: mau,bmu                 Output: port (2)/reg
                    111 = Inputs: alu, mau               Output: port (2)/regy
                                     Encoding C1
                    000 = Inputs: port (0), port (1) Output: port'(3)/reg
                    001 = Inputs: port (2),alu       Output: port(3)/reg
                    010 = Inputs: port (2),bmu       Output: port(3)/reg
                    011 = Inputs: port (2),mau       Output: port(3)/reg
                    1005= Inputs: port (2),port (3) Output: reg
                    101 = Inputs: brmu, alu          Output: port'(3)/reg
                    110 = Inputs: mau,bmu            Output: port'(3)/reg
                    111 = Inputs: alu, mau           Output: port'(3)/reg
     3,   : AS      - Output selectors for the various execution units
     7,   : Bs      1 = Output is to the respective execution unit's output
                    register
     11 : Ms              0 = Output is to a port
     13-12: Es            - Encoding Selector LSBs for ALU-BMU-MAU
                         Two Operation Mode (ALU-BMU)
                    x0 = ALU - Encoding A, BMU - Encoding B
                    x1 = ALU - Encoding B, BMU - Encoding A
                          TWO Operation Mode (ALU-MAU)
                    x0= ALU - Encoding A, MAU- Encoding B
                    x1 = ALU - Encoding B, MAU- Encoding A
                          Three Operation Mode (ALU-BMU-MAU)
                    00 = ALU - Encoding A, BMU- Encoding B,
                     MAU- Encoding C
                01 = ALU - Encoding B, BMU - Encoding C,
                     MAU- Encoding A
                10 = ALU - Encoding C, BMU - Encoding B,
      A/G 70.6A      MAU- Encoding A
                11 = ALU - Encoding B, BMU- Encoding A,
                     MAU- Encoding B
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 62 of 94 PageID #: 213


  U.S. Patent           Sep. 11, 2001      Sheet 60 of 64        US 6,289,434 B1



    14    : 10        -Immediate field indicator for port (O)
                      0 = port operand is from memory
                      1 F port operand is 5 bit unsigned immediate value
    15   : 11         -Immediate field indicator for port (1)
                      OF port operand is from memory
                      1F port operand is 5 bit unsigned immediate value
                       in two operation mode, encoding A or B for each unit
                      is selected through bit 12, whereas in three operation
                      mode, encoding A, B or C (valid only in three op. mode)
                      is selected through bits 14-12.
                       output to port or register is selected through bits 3, 7
                      and 11 for execution units ALU, BMU and MAU
                      respectively.
                       reg = alu, for the ALU route bitfield (bits 2-0)
                           =bmu, for the BMU route bitfield (bits 6-4)
                           = mau, for the MAU route bitfield (bits 10-8)
                       Port (3) replaced by Port (2) in three port mode.
                       Reserved in three port mode.
                       Output is always to a register in three port mode.
                       These bits are reserved in the ALU-MAU tWO
                      operation mode.
                       These bits are reserved in the ALU-BMU two
                      Operation mode.
                       Bit 13 is reserved in the two operation mode.
    31-16        : Defines an odd address routing dictionary entry. The
                 encoding is the same as bits 15-0 defined above.
                              A/G       106C
                              A/G       7064
                              A/G       106A
                              A/G       7O6O.
                               A/G 706
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 63 of 94 PageID #: 214


  U.S. Patent              Sep. 11, 2001      Sheet 61 of 64            US 6,289,434 B1


      31              25                                                         0.
                                    26 Bit Source BVte Address

                                     A/G 707

         31           25                                                         O
                                 26 Bit Destination Bvte Address

                                     A/G 103

     31           24 23                    16 15          12 11                  O
                        Height (bytes)             Res.           Width (bytes
                                     A/G 70.9

     31           24, 23                           1615 12 11                          O
          Reserved Destination Warp (bvtes Res. Source Warp (bvtes
                                     A/G 770
     31                                         8         7           4 3              O
                     Reserved                      ID | Comm.               Byte En.
     BitS:
     3-0 : Byte Enables
     4.       : Horizontal address increment direction
                   O = Left to Right
                   1 = Right to Left
     5        :Vertical address increment direction
                   O = Left to Right
                     1 = Right to Left
     6        : External address space
                   OF Source is External
                   1 F Destination is External
                                           A/G 7774
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 64 of 94 PageID #: 215


  U.S. Patent           Sep. 11, 2001   Sheet 62 of 64       US 6,289,434 B1



     7      : DMA address space
                 O = Source and destination are within UMP space
                 1 = Either source or destination is outside UMP space
     8      : DMA transfer complete (this bit is set by hardware)
                 O = Transfer complete
                 1 = Transfer in progress
                             A/G 777A
                             A/G 7774
                             A/G 777A
                              A/G 777
         0x04 TDMA Command Register (DMAC
                 Source and Destination 2-D Warp Factor Register (WARP)
         0x02    Transfer Size Register (TSR)
         OXO1    Destination ByteAddress Register (DAR)
         0x00    Source ByteAddress Register (SAR)
                                  A/G 77.2


         a; ; ; ; ; aggaggles?
     1 O 9 8 7 6 5 4 3 2 1 O9876543.210
            Reserved        TTTT   TTTTTTTTTTTTTT



     Bits:
                                  E"::::::::::B;
                                LLILL       SS      II   CCCCEEEE


     3-0 : TxE        - Timer O/1/2/3 Enable BitS
                      OF Start timer
                      1 = Stop timer
     7-4 : TXC        - Timer Ol11213 Continuous loop Bits
                      O = Single loop
                      1 = Continuous loop
                                A/G 7734
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 65 of 94 PageID #: 216


  U.S. Patent         Sep. 11, 2001      Sheet 63 of 64     US 6,289,434 B1




      11-8 : Tx        - Timer Ol1/2/3 Generate Interrupt Bits
                       O = No interrupt Generated
                       1 = Generate Interrupt
      12    : TOS             -Timer O Scale? Timer Switch
                       O = Independent timer
                       1 F Scaling counter for Timer 1 (32bit mode)
      13    : T2S            - Timer 2 Scale/Timer Switch
                       0 = independent timer
                       1 = Scaling counter for Timer 3 (32bit mode)
      15-14 : Reserved
      19-16 : Tx.            -Timer O/1/2/3 Lock BitS
                       0 = Timer Unlocked (timer not in use)
                       1 = Timer Locked (timer in use)
      31-20 : Reserved




                                  A/G 773A



                                      A/G 773
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 66 of 94 PageID #: 217


  U.S. Patent         Sep. 11, 2001     Sheet 64 of 64       US 6,289,434 B1




       31                             16 15                          O
                                          Timer X Period/Scale Value

                                  A/G 774
       31                             16 15                           O
                                              Timer X Counter Value

                                  A/G 776

                   Timer 3 Period Register (TP3)
     0x06          Timer 1 Period Register (TP1)
     0x05          Timer O Period/Scale Register (TPSO)
     0x04          Timer 3 Counter 3 (TC3)
     0x03          Timer 2 Counter 2 (TC2)
     0x02          Timer 1 Counter 1 (TC1)
     0x00          Timer Status and Control Register (TSCR)
                                      A/G 776
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 67 of 94 PageID #: 218


                                                      US 6,289,434 B1
                                1                                                                       2
           APPARATUS AND METHOD OF                                         Any System can be functionally implemented in Software
       IMPLEMENTING SYSTEMS ON SLICON                                   using a microprocessor and associated computing System.
       USING DYNAMIC-ADAPTIVE RUN-TIME                                  Such systems would however, not be able to deliver real
         RECONFIGURABLE CIRCUITS FOR                                    time performance in a cost-effective manner for the class of
       PROCESSING MULTIPLE, INDEPENDENT                                 applications that was described above. Today Such Systems
          DATA AND CONTROL STREAMS OF                                   are used to model the Subsequent hard-wired/fixed-function
                 WARYING RATES                                          System before considerable design effort is put into the
                                                                        System design.
                  RELATED APPLICATION                                      The Second method of implementing Such Systems is by
    This application claims the benefit of U.S. Provisional             using a digital Signal processor or DSP. This class of
  Application No. 60/039,237 entitled, “APPARATUS AND                   computing machines is useful for real-time processing of
  METHOD OF IMPLEMENTING SYSTEMS ON SIL                                 certain speech, audio, video and image processing problems.
  CON USING DYNAMIC-ADAPTIVE RUN-TIME                                   They may also be effective in certain control functions but
  RECONFIGURABLE CIRCUITS FOR PROCESSING 15                             are not cost-effective when it comes to performing certain
  MULTIPLE, INDEPENDENT DATA AND CONTROL                                real time tasks which do not have a high degree of paral
  STREAMS OF VARYING RATES” filed on Feb. 28, 1997                      lelism in them or tasks that require multiple parallel threads
  by Rupan Roy and is hereby incorporated herein by refer               of operation Such as three-dimensional graphics.
  ence in its entirety.                                                    The third method of implementing such systems is by
                                                                        using field programmable gate arrays or FPGAS. These
              COPYRIGHT AUTHORIZATION                                   devices are made up of a two-dimensional array of fine
                                                                        grained logic and Storage elements which can be connected
     A portion of the disclosure of this patent document                together in the field by downloading a configuration Stream
  contains material which is Subject to copyright protection.           which essentially routes Signals between these elements.
  The copyright owner has no objection to the facsimile                 This routing of the data is performed by pass-transistor
  reproduction by anyone of the patent document or the patent      25
                                                                        logic. FPGAs are by far the most flexible of the three
  disclosure, as it appears in the Patent and Trademark Office          methods mentioned. The problem with trying to implement
  patent file or records, but otherwise reserves all copyright          complex real-time systems with FPGAs is that although
  rights whatsoever.                                                    there is a greater flexibility for optimizing the Silicon usage
                 FIELD OF THE INVENTION                                 in Such devices, the designer has to trade it off for increase
                                                                        in cost and decrease in performance. The performance may
    The present invention pertains to the field of runtime              (in Some cases) be increased considerably at a significant
  reconfigurable dynamic-adaptive digital circuits which can            cost, but still would not match the performance of hard
  implement a myriad of digital processing functions related            wired fixed function devices.
  to Systems control, digital Signal processing,                   35      It can be seen that the above mentioned Systems do not
  communications, image processing, Speech and Voice rec                reduce the cost or increase the performance over fixed
  ognition or Synthesis, three-dimensional graphics rendering,          function Silicon Systems. In fact, as far as performance is
  Video processing. High definition television, cellular and            concerned fixed-function Systems Still out perform the above
  broadcast radio, neural networks, etc.                                mentioned Systems for the same cost.
                                                                   40      The three Systems mentioned can theoretically reduce cost
           BACKGROUND OF THE INVENTION                                  by removing redundancy from the System. Redundancy is
    To date, the most common method of implementing                     removed by re-using computational blocks and memory. The
  various functions on an integrated circuit is by Specifically         only problem is that these Systems themselves are increas
  designing the function or functions to be performed by                ingly complex, and therefore, their computational density
  placing on Silicon an interconnected group of digital circuits   45   when compared with fixed-function devices is very high.
  in a non-modifiable manner (hard-wired or fixed function                 Most systems on silicon are built up of complex blocks of
  implementation.) These circuits are designed to provide the           functions that have varying data bandwidth and computa
  fastest possible operation of the circuit in the least amount         tional requirements. AS data and control information moves
  of Silicon area. In general these circuits are made up of an          through the System, the processing bandwidth varies enor
  interconnection of various amounts of random-access              50   mously. Regardless of the fact that the bandwidth varies,
  memory and logic circuits. Complex Systems on Silicon are             fixed-function Systems have logic blocks that exhibit a
  broken up into Separate blockS and each block is designed             “temporal redundancy' that can be exploited to drastically
  Separately to only perform the function that it was intended          reduce the cost of the System. This is true, because in fixed
  to do. In Such Systems, each block has to be individually             function implementations all possible functional require
  tested and validated, and then the whole System has to be        55   ments of the necessary data processing has to be imple
  tested to make Sure that the constituent parts work together.         mented on the Silicon regardless of the final application of
  This proceSS is becoming increasingly complex as we move              the device or the nature of the data to be processed.
  into future generations of Single-chip System implementa              Therefore, if a fixed function device has to adaptively
  tions. Systems implemented in this way generally tend to be           process data, then it has to commit Silicon resources to
  the highest performing Systems Since each block in the           60   process all possible flavors of the data. Furthermore, State
  System has been individually tuned to provide the expected            variable Storage in all fixed function Systems are imple
  level of performance. This method of implementation may               mented using area inefficient Storage elements Such as
  be the Smallest (cheapest in terms of Silicon area) method            latches and flip-flops.
  when compared to three other distinct ways of implementing               It is the object of the present invention to provide a new
  such systems today. Each of these other three have their         65   method and apparatus for implementing Systems on Silicon
  problems and generally do not tend to be the most cost                or other material which will enable the user a means for
  effective solution. These other methods are explained below.          achieving the performance of fixed-function implementa
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 68 of 94 PageID #: 219


                                                      US 6,289,434 B1
                                3                                                                      4
  tions at a lower cost. The lower cost is achieved by removing            Within the media processing units there is a hierarchy of
  redundancy from the System. The redundancy is removed by              routing referred to as “micro-routing” and "macro-routing”.
  re-using groups of computational and Storage elements in              Micro-routing refers to routing within macro data types Such
  different configurations. The cost is further reduced by              as 32, 16 or 8 bit data. In micro-routing signals (bits) can be
  employing only Static or dynamic ram as a means for                   individually routed between various macro data types to
  holding the State of the System. This invention provides a            emulate fixed-function (hard-wired) designs. Macro-routing
  means of effectively adapting the configuration of the circuit        routes macro-data width connections between computa
  to varying input data and processing requirements. All of             tional elements and computational elements and Storage
  this reconfiguration can take place dynamically in run-time           elements.
  without any degradation of performance over fixed function               The adaptive nature of the invention comes from the fact
  implementations.                                                      that the configuration information can be changed on the fly
                SUMMARY OF THE INVENTION                                by the nature of the data that is being processed. The
    According to the present invention, apparatus and method            configuration information can be accessed and modified at
  are provided for adaptively dynamically reconfiguring                 any time and is treated just like any other data.
                                                                   15      A particular application is mapped onto the device by
  groups of computational and Storage elements in run-time to           Studying its computational complexity and performance
  proceSS multiple Separate Streams of data and control at              requirements. The application is broken up into Separate
  varying rates. The aggregate of the dynamically reconfig
  urable computational and Storage elements will heretofore             blocks which perform the functions required. The inputs,
  be referred to as a “media processing unit'. In one embodi            outputs and bandwidth requirements of each of these Smaller
  ment a plurality of Said media processing units are inter             blockS is determined. The various configurations of media
  connected in a matrix using a reconfigurable memory                   processing units, computational and Storage elements is then
  mapped pipelined communication/data transfer protocol.                determined from the specification of the smaller blocks.
        BRIEF DESCRIPTION OF THE INVENTION
                                                                           The cycle or Sequence of both computational unit con
                                                                   25
                                                                        figuration and routing configuration that is required to
     FIG. 1 depicts an integrated circuit comprising a plurality        implement a Specific function is the instruction Sequence of
  of media processing units. Furthermore, a plurality of Such           that particular function and is herein referred to as the
  integrated circuits could be connected together to form a             “Software” that drives the device.
  larger System.                                                          In FIG. 3, an embodiment of the invention, eight (8)
     All communication and transfer of data within any Such             media processing units (MPUs) are interconnected through
  System is based on a memory map. Every Single State                   a pipelined communication and data transfer wiring Scheme
  variable in Such a System occupies a place on a System                which essentially consists of four (4) bi-directional 64 bit
  memory map. All reconfiguration between multiple media                buSSes. Data transfer to and from media processing units is
  processing units be they on or off chip, is through the               managed through memory mapped locations.
  memory map. Routing of data and control information              35      Each of these units is capable of executing one or a
  proceeds through the System by associating an address with            multiple of complex 32 bit media instructions per clock
  the information.                                                      cycle. This instruction Stream forms the configuration
    The media processing units comprise multiple blocks of              Sequence for both the computational, Storage and routing
  memory which act as the State variable Storage elements               elements of the units. This complex media instruction may
  (which can be dynamic ram or static ram) and multiple            40   configure the media processing unit to execute three con
  blocks of various computational units. FIG. 2 depicts the             current 32 bit arithmetic or logical operations in parallel
  memory blocks and the computational units connected                   while accessing four 32 bit data words from memory and
  together by a reconfigurable routing matrix. The reconfig             also performing four memory address computations, all this
  urable routing matrix can dynamically, on a per clock basis,          in a Single clock cycle. All the computational units have a 32
  be Switched to present a different configuration.                45   bit data path in the current embodiment except for the
     The dynamic routing of the computational units is folded           multiplier-accumulator unit which has a 64-bit accumulator.
  into the pipeline of the machine So that routing delays do not        These data paths can be split into multiple 8 or 16 bit data
  inhibit the speed of operation of the device. The depth of the        paths working in a SIMD mode of operation. Each complex
  pipeline can be varied depending on the complexity and                media instruction is comparable to multiple simple DSP like
  performance required out of the device. In cases of deeper       50   instructions.
  pipelines, multi-threaded applications can be run through the           The present embodiment of the invention has two (2)
  Same media processing unit to alleviate problems with                 computational units within each media processing unit.
  pipeline latencies.                                                   These two units are a 32 bit Multiplier whose output can be
     The configuration data for the computational blocks con            accumulated to 64bits (MAU) and a 32 bit Arithmetic Logic
  sist of information that determines the operation that a         55   Unit (ALU). A 32 bit micro-router (BMU) with 64 bit input
  Specific block will perform, its data dependencies on the             and 32 bit output is also present. The two computational
  results from other blocks and the precision of its input and          units and the micro-router can be configured to implement
  output data. The precision of the input data may be different         pipelined 32 bit Single Precision IEEE Floating Point
  from the precision of its output data.                                Multiplies, Adds and Divides. This greatly enhances the
     The configuration data for the routing consists of infor      60   capability of the device to implement complex modem,
  mation regarding the routing of data between various com              audio and 3-D applications.
  putational blocks themselves and also between computa                    Since each of the MPUs are virtually identical to each
  tional blocks and the Storage elements (memory).                      other, writing Software (the configuration sequence)
     All configuration data is placed in normal memory much             becomes very easy. The RISC-like nature of each of these
  like data and is accessed on a pipeline basis much the same      65   media processing units also allows for a consistent hardware
  way as data, i.e., configuration data is treated just like any        platform for simple OS and driver development. Any one of
  other data.                                                           the MPU's can take on a Supervisory role and act as a central
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 69 of 94 PageID #: 220


                                                       US 6,289,434 B1
                                S                                                                     6
  controller if necessary. This can be very useful in Set-top               FIG. 12 is a memory map illustrating the effect of a first
  box applications where a Controlling CPU will not be                   example logical shift left bit manipulation performed with
  neceSSary.                                                             32 bit precision on a Word data type input by a bit manipu
    All communication on chip is memory based, i.e., all the             lation unit according to one embodiment of the present
                                                                         invention.
  processing units (MPUs, Video interface, etc) lie on a 64MB               FIG. 13 is a memory map illustrating the effect of a
  memory map and communication between these units and                   Second example logical shift left bit manipulation performed
  the units and local memory is through simple memory reads
  and writes. Here a processing unit refers to the MPUs as               with 32 bit precision on a Word data type input by a bit
  well as all the peripheral controllers. These peripheral con           manipulation unit according to one embodiment of the
  trollers consist of the PCI interface, Video capture interface,   1O   present invention.
  Audio Codec and Telecommunications interface and the                      FIG. 14 is a memory map illustrating the effect of a third
  Video Display interfaces. Therefore, besides there being               example logical shift left bit manipulation performed on a
  DMA pathways for all these peripheral interfaces, there also           Word data type input by a bit manipulation unit according to
  exists “through processor pathways for all input and output            one embodiment of the present invention.
  media data. This allows for pre and post-processing of all        15      FIG. 15 is a memory map illustrating the effect of a first
  data types going into and coming out of memory, thereby                example logical shift left bit manipulation performed with
  greatly reducing memory bandwidth. This processing can be              32 bit precision on a Byte data type input by a bit manipu
  done “on the fly” because of the very high speed at which              lation unit according to one embodiment of the present
  each of the MPU's operate.                                             invention.
     Operation of the MPU's can be interrupted by the various               FIG. 16 is a memory map illustrating the effect of a
  peripheral interface units. This allows for “object oriented”          Second example logical shift left bit manipulation performed
  media types to be implemented. Memory fill/empty level                 with 32 bit precision on a Byte data type input by a bit
  trigger points can be set up for the various peripheral                manipulation unit according to one embodiment of the
  interfaces which interrupt particular MPU's that can then              present invention.
  service these interrupts “on the fly'.                            25      FIG. 17 is a memory map illustrating the effect of a third
                                                                         example logical shift left bit manipulation performed with
        BRIEF DESCRIPTION OF THE DRAWINGS                                32 bit precision on a Byte data type input by a bit manipu
                                                                         lation unit according to one embodiment of the present
     FIG. 1 is a block Schematic diagram of an integrated                invention.
  circuit containing a plurality of media processing units                  FIG. 18 is a memory map illustrating the effect of a first
  according to one embodiment of the present invention.                  example logical shift left bit manipulation performed with
     FIG. 2 is a block schematic diagram of memory blocks                16 bit precision SIMD on a Word data type input by a bit
  and computational units of the integrated circuit of FIG. 1.           manipulation unit according to one embodiment of the
     FIG.3 is a block Schematic diagram of a System according       35
                                                                         present invention.
  to one embodiment of the present invention.                               FIG. 19 is a memory map illustrating the effect of a
     FIG. 4, a concatenation of FIGS. 4A and 4B is a memory              Second example logical shift left bit manipulation performed
  map illustrating the arrangement of a memory Space accord              with 16 bit precision SIMD on a Word data type input by a
  ing to one embodiment of the present invention.                        bit manipulation unit according to one embodiment of the
     FIG. 4C is a memory map illustrating the arrangement of        40
                                                                         present invention.
  an MPU address/transfer word according to one embodi                      FIG. 20 is a memory map illustrating the effect of a third
  ment of the present invention.                                         example logical shift left bit manipulation performed with
     FIG. 5 is a timing diagram illustrating timing of a non             16 bit precision SIMD on a Word data type input by a bit
  burst read according to one embodiment of the present                  manipulation unit according to one embodiment of the
  invention.                                                        45
                                                                         present invention.
     FIG. 6 is a timing diagram illustrating timing of a burst              FIG. 21 is a memory map illustrating the effect of a first
  read according to one embodiment of the present invention.             example logical shift left bit manipulation performed with
                                                                         16 bit precision SIMD on a Byte data type input by a bit
     FIG. 7 is a timing diagram illustrating timing of a non             manipulation unit according to one embodiment of the
  burst write according to one embodiment of the present            50   present invention.
  invention.
                                                                            FIG. 22 is a memory map illustrating the effect of a
     FIG. 8 is a timing diagram illustrating timing of a burst           Second example logical shift left bit manipulation performed
  write according to one embodiment of the present invention.            with 16 bit precision SIMD on a Byte data type input by a
     FIG. 9 is a memory map illustrating the effect of a first           bit manipulation unit according to one embodiment of the
  example shift left bit manipulation performed with 32 bit         55   present invention.
  precision on a Dword data type input by a bit manipulation                FIG. 23 is a memory map illustrating the effect of a first
  unit according to one embodiment of the present invention.             example logical shift left bit manipulation performed with 8
     FIG. 10 is a memory map illustrating the effect of a                bit precision STMD on a Byte data type input by a bit
  Second example logical shift left bit manipulation performed           manipulation unit according to one embodiment of the
  with 32 bit precision on a Dword data type input by a bit         60   present invention.
  manipulation unit according to one embodiment of the                      FIG. 24 is a memory map illustrating the effect of a
  present invention.                                                     Second example logical shift left bit manipulation performed
     FIG. 11 is a memory map illustrating the effect of a third          with 8 bit precision SIMD on a Byte data type input by a bit
  example logical shift left bit manipulation performed with             manipulation unit according to one embodiment of the
  32 bit precision on a Dword data type input by a bit              65   present invention.
  manipulation unit according to one embodiment of the                      FIG.25 is a memory map illustrating the effect of a third
  present invention.                                                     example logical shift left bit manipulation performed with 8
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 70 of 94 PageID #: 221


                                                     US 6,289,434 B1
                                 7                                                                  8
  bit precision SIMD on a Byte data type input by a bit                formed with 16 bit precision SIMD on a Word data type
  manipulation unit according to one embodiment of the                 input by a bit manipulation unit according to one embodi
  present invention.                                                   ment of the present invention.
     FIG. 26 is a memory map illustrating the effect of a first           FIG. 39 is a memory map illustrating the effect of a third
  example logical shift left bit manipulation performed with 8         example arithmetic shift left bit manipulation performed
  bit precision SIMD on a Word data type input by a bit                with 16 bit precision SIMD on a Word data type input by a
  manipulation unit according to one embodiment of the                 bit manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
     FIG. 27 is a memory map illustrating the effect of a                 FIG. 40 is a memory map illustrating the effect of a first
  Second example logical shift left bit manipulation performed         example arithmetic shift left bit manipulation performed
  with 8 bit precision SIMD on a Word data type input by a bit         with 16 bit precision SIMD on a Byte data type input by a
  manipulation unit according to one embodiment of the                 bit manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
     FIG. 28 is a memory map illustrating the effect of a first   15
                                                                          FIG. 41 is a memory map illustrating the effect of a
  example arithmetic shift left bit manipulation performed             Second example arithmetic shift left bit manipulation per
  with 32 bit precision on a Dword data type input by a bit            formed with 16 bit precision SIMD on a Byte data type input
  manipulation unit according to one embodiment of the                 by a bit manipulation unit according to one embodiment of
  present invention.                                                   the present invention.
     FIG. 29 is a memory map illustrating the effect of a                 FIG. 42 is a memory map illustrating the effect of a first
  Second example arithmetic shift left bit manipulation per            example arithmetic shift left bit manipulation performed
  formed with 32 bit precision on a Dword data type input by           with 8 bit precision SIMD on a Byte data type input by a bit
  a bit manipulation unit according to one embodiment of the           manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
     FIG. 30 is a memory map illustrating the effect of a third   25      FIG. 43 is a memory map illustrating the effect of a
  example arithmetic shift left bit manipulation performed             Second example arithmetic shift left bit manipulation per
  with 32 bit precision on a Dword data type input by a bit            formed with 8 bit precision SIMD on a Byte data type input
  manipulation unit according to one embodiment of the                 by a bit manipulation unit according to one embodiment of
  present invention.                                                   the present invention.
     FIG. 31 is a memory map illustrating the effect of a first           FIG. 44 is a memory map illustrating the effect of a third
  example arithmetic shift left bit manipulation performed             example arithmetic shift left bit manipulation performed
  with 32 bit precision on a Word data type input by a bit             with 8 bit precision SIMD on a Byte data type input by a bit
  manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
     FIG. 32 is a memory map illustrating the effect of a         35      FIG. 45 is a memory map illustrating the effect of a first
  Second example arithmetic shift left bit manipulation per            example logical shift right bit manipulation performed with
  formed with 32 bit precision on a Word data type input by            32 bit precision on a Dword data type input by a bit
  a bit manipulation unit according to one embodiment of the           manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
                                                                  40      FIG. 46 is a memory map illustrating the effect of a
     FIG. 33 is a memory map illustrating the effect of a third
  example arithmetic shift left bit manipulation performed             Second example logical shift right bit manipulation per
  with 32 bit precision on a Word data type input by a bit             formed with 32 bit precision on a Dword data type input by
  manipulation unit according to one embodiment of the                 a bit manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
                                                                  45
     FIG. 34 is a memory map illustrating the effect of a first           FIG. 47 is a memory map illustrating the effect of a third
  example arithmetic shift left bit manipulation performed             example logical shift right bit manipulation performed with
  with 32 bit precision on a Byte data type input by a bit             32 bit precision on a Dword data type input by a bit
  manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
  present invention.                                              50
                                                                       present invention.
     FIG. 35 is a memory map illustrating the effect of a                 FIG. 48 is a memory map illustrating the effect of a first
  Second example arithmetic shift left bit manipulation per            example logical shift right bit manipulation performed with
  formed with 32 bit precision on a Byte data type input by a          32 bit precision on a Word data type input by a bit manipu
  bit manipulation unit according to one embodiment of the             lation unit according to one embodiment of the present
  present invention.                                              55
                                                                       invention.
     FIG. 36 is a memory map illustrating the effect of a third           FIG. 49 is a memory map illustrating the effect of a
  example arithmetic shift left bit manipulation performed             Second example logical shift right bit manipulation per
  with 32 bit precision on a Byte data type input by a bit             formed with 32 bit precision on a Word data type input by
  manipulation unit according to one embodiment of the                 a bit manipulation unit according to one embodiment of the
  present invention.                                              60   present invention.
     FIG. 37 is a memory map illustrating the effect of a first           FIG. 50 is a memory map illustrating the effect of a third
  example arithmetic shift left bit manipulation performed             example logical shift right bit manipulation performed with
  with 16 bit precision SIMD on a Word data type input by a            32 bit precision on a Word data type input by a bit manipu
  bit manipulation unit according to one embodiment of the             lation unit according to one embodiment of the present
  present invention.                                              65   invention.
     FIG. 38 is a memory map illustrating the effect of a                FIG. 51 is a memory map illustrating the effect of a first
  Second example arithmetic shift left bit manipulation per            example logical shift right bit manipulation performed with
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 71 of 94 PageID #: 222


                                                     US 6,289,434 B1
                                                                                                    10
  32 bit precision on a Byte data type input by a bit manipu           with 32 bit precision on a Dword data type input by a bit
  lation unit according to one embodiment of the present               manipulation unit according to one embodiment of the
  invention.                                                           present invention.
     FIG. 52 is a memory map illustrating the effect of a                 FIG. 65 is a memory map illustrating the effect of a first
  Second example logical shift right bit manipulation per              example arithmetic shift right bit manipulation performed
  formed with 32 bit precision on a Byte data type input by a          with 32 bit precision on a Word data type input by a bit
  bit manipulation unit according to one embodiment of the             manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
     FIG. 53 is a memory map illustrating the effect of a third           FIG. 66 is a memory map illustrating the effect of a
  example logical shift right bit manipulation performed with          Second example arithmetic shift right bit manipulation per
  32 bit precision on a Byte data type input by a bit manipu           formed with 32 bit precision on a Word data type input by
  lation unit according to one embodiment of the present               a bit manipulation unit according to one embodiment of the
  invention.                                                           present invention.
     FIG. 54 is a memory map illustrating the effect of a first   15
                                                                          FIG. 67 is a memory map illustrating the effect of a third
  example logical shift right bit manipulation performed with          example arithmetic shift right bit manipulation performed
  16 bit precision SIMD on a Word data type input by a bit             with 32 bit precision on a Word data type input by a bit
  manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
     FIG. 55 is a memory map illustrating the effect of a                 FIG. 68 is a memory map illustrating the effect of a fourth
  Second example logical shift right bit manipulation per              example arithmetic shift right bit manipulation performed
  formed with 16 bit precision SIMD on a Word data type                with 32 bit precision on a Word data type input by a bit
  input by a bit manipulation unit according to one embodi             manipulation unit according to one embodiment of the
  ment of the present invention.                                       present invention.
     FIG. 56 is a memory map illustrating the effect of a third   25      FIG. 69 is a memory map illustrating the effect of a fifth
  example logical shift right bit manipulation performed with          example arithmetic shift right bit manipulation performed
  16 bit precision SIMD on a Word data type input by a bit             with 32 bit precision on a Word data type input by a bit
  manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
     FIG. 57 is a memory map illustrating the effect of a first           FIG. 70 is a memory map illustrating the effect of a first
  example logical shift right bit manipulation performed with          example arithmetic shift right bit manipulation performed
  16 bit precision SIMD on a Byte data type input by a bit             with 32 bit precision on a Byte data type input by a bit
  manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
     FIG. 58 is a memory map illustrating the effect of a         35      FIG. 71 is a memory map illustrating the effect of a
  Second example logical shift right bit manipulation per              Second example arithmetic shift right bit manipulation per
  formed with 16 bit precision SIMD on a Byte data type input          formed with 32 bit precision on a Byte data type input by a
  by a bit manipulation unit according to one embodiment of            bit manipulation unit according to one embodiment of the
  the present invention.                                               present invention.
                                                                  40
     FIG. 59 is a memory map illustrating the effect of a first           FIG.72 is a memory map illustrating the effect of a third
  example logical shift right bit manipulation performed with          example arithmetic shift right bit manipulation performed
  8 bit precision SIMD on a Byte data type input by a bit              with 32 bit precision on a Byte data type input by a bit
  manipulation unit according to one embodiment of the                 manipulation unit according to one embodiment of the
  present invention.                                                   present invention.
                                                                  45
     FIG. 60 is a memory map illustrating the effect of a                 FIG. 73 is a memory map illustrating the effect of a first
  Second example logical shift right bit manipulation per              example arithmetic shift right bit manipulation performed
  formed with 8 bit precision SIMD on a Byte data type input           with 16 bit precision SIMD on a Word data type input by a
  by a bit manipulation unit according to one embodiment of            bit manipulation unit according to one embodiment of the
  the present invention.                                          50
                                                                       present invention.
     FIG. 61 is a memory map illustrating the effect of a third           FIG. 74 is a memory map illustrating the effect of a
  example logical shift right bit manipulation performed with          Second example arithmetic shift right bit manipulation per
  8 bit precision SIMD on a Byte data type input by a bit              formed with 16 bit precision SIMD on a Word data type
  manipulation unit according to one embodiment of the                 input by a bit manipulation unit according to one embodi
  present invention.                                              55   ment of the present invention.
     FIG. 62 is a memory map illustrating the effect of a first           FIG. 75 is a memory map illustrating the effect of a third
  example arithmetic shift right bit manipulation performed            example arithmetic shift right bit manipulation performed
  with 32 bit precision on a Dword data type input by a bit            with 16 bit precision SIMD on a Word data type input by a
  manipulation unit according to one embodiment of the                 bit manipulation unit according to one embodiment of the
  present invention.                                              60   present invention.
     FIG. 63 is a memory map illustrating the effect of a                 FIG. 76 is a memory map illustrating the effect of a first
  Second example arithmetic shift right bit manipulation per           example arithmetic shift right bit manipulation performed
  formed with 32 bit precision on a Dword data type input by           with 16 bit precision SIMD on a Byte data type input by a
  a bit manipulation unit according to one embodiment of the           bit manipulation unit according to one embodiment of the
  present invention.                                              65   present invention.
     FIG. 64 is a memory map illustrating the effect of a third           FIG. 77 is a memory map illustrating the effect of a
  example arithmetic shift right bit manipulation performed            Second example arithmetic shift right bit manipulation per
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 72 of 94 PageID #: 223


                                                     US 6,289,434 B1
                               11                                                                  12
  formed with 16 bit precision SIMD on a Byte data type input            FIG. 93 is a block schematic diagram of a stack pointer
  by a bit manipulation unit according to one embodiment of            according to one embodiment of the present invention.
  the present invention.                                                 FIG. 94 is a block schematic diagram of a link register
     FIG. 78 is a memory map illustrating the effect of a first        according to one embodiment of the present invention.
  example arithmetic shift right bit manipulation performed              FIG. 95 is a block schematic diagram of a representative
  with 8 bit precision SIMD on a Byte data type input by a bit         memory pointer, with bits 29-24 reserved, according to one
  manipulation unit according to one embodiment of the                 embodiment of the present invention.
  present invention.                                                     FIG. 96 is a block schematic diagram of a representative
     FIG. 79 is a memory map illustrating the effect of a         1O
                                                                       indeX register according to one embodiment of the present
  Second example arithmetic shift right bit manipulation per           invention.
  formed with 8 bit precision SIMD on a Byte data type input             FIGS. 97A-97D are a block diagram of an MPU memory
  by a bit manipulation unit according to one embodiment of            map according to one embodiment of the present invention.
  the present invention.                                                 FIGS. 98–100 (FIG. 100 is made of FIGS. 100A-100E)
     FIG.80 is a memory map illustrating the effect of a third    15   are block diagrams of computational instructions in three,
  example arithmetic shift right bit manipulation performed            two and one operation mode according to one embodiment
  with 8 bit precision SIMD on a Byte data type input by a bit         of the present invention.
  manipulation unit according to one embodiment of the                   FIG. 101 (made of FIGS. 101A-101C) is a block diagram
  present invention.                                                   of a dictionary encoding for an MAU dictionary according
     FIG. 81 is a memory map illustrating the effect of an             to one embodiment of the present invention.
  example arithmetic/logical rotate left bit manipulation per            FIG. 102 (made of FIGS. 102A-102B) is a block diagram
  formed with 32 bit precision on a Dword data type input by           of a dictionary encoding for an ALU dictionary according to
  a bit manipulation unit according to one embodiment of the           one embodiment of the present invention.
  present invention.                                                      FIG. 103 is a block diagram of a dictionary encoding for
     FIG. 82 is a memory map illustrating the effect of an        25   a BMU dictionary according to one embodiment of the
  example arithmetic/logical rotate left bit manipulation per          present invention.
  formed with 16 bit precision SIMD on a Word data type                   FIG. 104 is a block diagram of a dictionary encoding for
  input by a bit manipulation unit according to one embodi             a BMU dictionary for the 8 bit SIMD mode according to one
  ment of the present invention.                                       embodiment of the present invention.
     FIG. 83 is a memory map illustrating the effect of an                FIG. 105 is a block diagram of a dictionary encoding for
  example arithmetic/logical rotate left bit manipulation per          a BMU dictionary for the 16 bit SIMD mode according to
  formed with 8 bit precision SIWD on a Byte data type input           one embodiment of the present invention.
  by a bit manipulation unit according to one embodiment of              FIG. 106 (made of FIGS. 106A-106C) is a block diagram
  the present invention.                                               of a dictionary encoding for a routing dictionary according
                                                                  35
     FIG. 84 is a memory map illustrating the effect of an             to one embodiment of the present invention.
  example arithmetic/logical rotate right bit manipulation per            FIG. 107 is a block schematic diagram of a DMA source
  formed with 32 bit precision on a Dword data type input by           byte address register according to one embodiment of the
  a bit manipulation unit according to one embodiment of the           present invention.
  present invention.                                              40      FIG. 108 is a block schematic diagram of a DMA desti
     FIG. 85 is a memory map illustrating the effect of an             nation byte address register according to one embodiment of
  example arithmetic/logical rotate right bit manipulation per         the present invention.
  formed with 16 bit precision SIMD on a Word data type                   FIG. 109 is a block schematic diagram of a DMA transfer
  input by a bit manipulation unit according to one embodi             Size register according to one embodiment of the present
  ment of the present invention.                                  45   invention.
     FIG. 86 is a memory map illustrating the effect of an               FIG. 110 is a block schematic diagram of a DMA source
  example arithmetic/logical rotate right bit manipulation per         and destination 2-D warp factor register according to one
  formed with 8 bit precision SIMD on a Byte data type input           embodiment of the present invention.
  by a bit manipulation unit according to one embodiment of
  the present invention.                                          50
                                                                         FIG. 111 (made of FIGS. 111A-111B) is a block sche
                                                                       matic diagram of a DMA command register according to one
     FIG. 87 is a block schematic diagram of an instruction            embodiment of the present invention.
  cache according to one embodiment of the present inven                  FIG. 112 is a block Schematic diagram of a memory map
  tion.
                                                                       for the registers of FIGS. 107-111 according to one embodi
     FIG. 88 is a block schematic diagram of a data memory             ment of the present invention.
  according to one embodiment of the present invention.           55

     FIG. 89, made by concatenating FIGS. 89A and 89B is a               FIG. 113 (made of FIGS. 113A-113B) is a block sche
                                                                       matic diagram of a timer Status and control register accord
  block diagram of a processor Status word according to one            ing to one embodiment of the present invention.
  embodiment of the present invention.                                    FIG. 114 is a block schematic diagram of a representative
     FIG. 90 is a block diagram of an extended processor status   60   one of four timer period/Scale register according to one
  word according to one embodiment of the present invention.           embodiment of the present invention.
     FIG.91, made by concatenating FIGS. 91A, 91B and 91C                 FIG. 115 is a block schematic diagram of a representative
  is a block Schematic diagram of an interrupt register accord         one of four timer counters according to one embodiment of
  ing to one embodiment of the present invention.                      the present invention.
     FIG. 92 is a block Schematic diagram of a program            65      FIG. 116 is a block Schematic diagram of a memory map
  counter according to one embodiment of the present inven             for the registers and counters of FIGS. 113-115 according to
  tion.                                                                one embodiment of the present invention.
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 73 of 94 PageID #: 224


                                                       US 6,289,434 B1
                               13                                                                        14
                  DETAILED DESCRIPTION                                   mapped I/O Space, external local buffer memory, internal
           1. Unified Media Processor Architecture                       (on-chip) memory, internal registers, including user pro
  1.1. Overview                                                          grammable and configuration registers, timer ports, interrupt
     The heart of the Unified Media Processor architecture               ports, etc. Basically, all accessible data and control ports are
  consists of 8 Media Processing Units or MPUs. Each of                  memory mapped and directly addressable.
  these units is capable of executing one complex 32 bit media              All internal resources can access a 4 GByte address Space.
  instruction per clock cycle. A complex media instruction               All accesses are made on a Quad-word (4 bytes) boundary.
  may consist of three concurrent 32 bit arithmetic or logical           Depending upon the resource these accesses may involve a
  operations in parallel with up to four memory accesses along           direct address pointer or a shared Segment pointer. For
  with two memory address computations. All the Media                    example, direct branches in the MPU code must be made
  Processing Units have a 32 bit data path. These data paths             within a 64 Kword page. Branches to another page must be
  can be split into multiple 8 or 16 bit data paths working in           made by Setting the most significant 14 bits of the program
  a SIMD mode of operation. Each complex media instruction               counter. Similarily, data accesses outside a 64 Kword page
  is comparable to multiple simple DSP like instructions.                must be made by first Setting the most Significant 14 bits of
     Each MPU has a 32 bit Multiplier fused with a 32 bit           15   the memory pointers. All internal memory, registers, ports,
  Arithmetic Unit that can accumulate up to 64 bits (the                 etc. are mapped into a 64 Kword page. MPU and PIU
  MAU), a 32 bit Arithmetic Logic Unit (the ALU), and a 32               memory areas are mapped into the 64Mbyte UMP memory
  bit Bit Manipulation Unit with a 32 bit Barrel Shifter (the            Space through special Segment pointers that reside in the
  BMU). These three units working together can implement                 MMU. These pointers are also memory mapped. In the first
  pipelined 32 bit Single Precision IEEE Floating Point                  implementation of the UMP, these pointers will be hard
  Multiplies, Adds and Divides, providing a raw floating point
  performance for the UMP of 2.0 GFLOPS. This greatly                    wired to fixed locations. These locations are specified in the
  enhances the capability of the UMP for implementing com                global memory map defined in the next Section. It is how
  pleX modem, audio and 3-D applications. This architecture              ever advisable, that all Software written for the UMP read
  can deliver 800 32 bit pipelined multiply-accumulates per              these pointers and use the values returned, So as to be
  Second with a two clock latency.                                  25   compatible with future generations of UMPs which might
     The key element behind the architecture of the UMP is               have a fully programmable implementation. The Segment
  one of re-configurability and re-usability. Therefore, each            pointers themselves have hard addresses.
  MPU is made up of very high speed core elements that on                1.3.1 Code and Data Space
  a pipelined basis can be configured to form a more complex                The UMP architecture has a shared program memory and
  function. This leads to a lower gate count, thereby giving a           data memory Space. It is up to the loader and the resource
  Smaller die Size and ultimately a lower cost.                          manager to Set the code and data Segments up appropriately.
     Since each of the MPU's are virtually identical to each             1.3.2 Global Memory Map
  other, writing Software becomes very easy. The RISC-like                  The global memory map defines the location of the
  nature of each of these Media Processors also allows for a             various MPUs, PIUs, configuration registers, etc within the
  consistent hardware platform for simple OS and driver             35   64 Mbyte UMP memory space. This memory map only
  development. Any one of the MPU's can take on a Super                  Specifies the memory spaces for the various Segments and
  Visory role and act as a central controller if necessary. This         processing units. The detailed map of each of these units is
  can be very useful in Set Top applications where a Con                 Specified in the memory map Sections of the description of
  trolling CPU may not be necessary, further reducing System             the units themselves.
  COSt.                                                             40      See FIG. 4.
    All communication on chip is memory based, ie, all the               1.4 Intra-UMP Communication
  processing units (MPUs, Video interface, etc) lie on a 64MB               Intra-UMP communication and data transfer is achieved
  memory map and communication between these units and                   over a four lane 64 bit two-way communication highway
  the units and local memory is through simple memory reads              which is arbitrated by the MMU. Pipelined data transfer
  and writes. Here a processing unit refers to the MPUs as          45   takes place at the execution clock rate of the individual
  well as all the peripheral controllers. These peripheral con           processors, with one 64 bit Qword being transferred every
  trollers consist of the PCI interface, Video capture interface,        clock cycle per lane. Each lane is independent of the other
  Audio Codec and Telecommunications interface and the                   and all four lanes transfer data in parallel, with each lane
  Video Display interfaces. Therefore, besides there being               transferring data between mutually exclusive independent
  DMA pathways for all these peripheral interfaces, there also      50   Source and destination locations. Since all resources are
  exists “through processor pathways for all input and output            memory mapped, be they external or internal, the type of
  media data. This allows for pre and post-processing of all             data transfer is decided by the address of the access request.
  data types going into and coming out of memory, thereby                If the address Specifies an internal resource, then any avail
  greatly reducing memory bandwidth. This processing can be              able lane is used for the resource. Multiple internal accesses
  done “on the fly” because of the very high speed at which         55   are arbitrated by the MMU using round robin and priority
  each of the MPU's operate.                                             Schemes, just as in external memory accesses. At 133 MHZ
     Operation of the MPU's can be interrupted by the various            operation, the total bandwidth of the internal communication
  peripheral interface units. This allows for “object oriented”          highway is 4.3 Gbytes/sec. Remember that intra-UMP com
  media types to be implemented. Memory fill/empty level                 munication runs concurrently with external local memory
  trigger points can be set up for the various peripheral           60   data transferS.
  interfaces which interrupt particular MPU's that can then              1.4.1 Block Communication Specification
  service these interrupts “on the fly'.                                    Internal data transfer over the afore mentioned highways
  1.2 Block Diagram                                                      is geared towards “block burst' transfers. The internal
     The block diagram of the system is shown in FIG. 3.                 communication protocol Sends both address and data over
  1.3 Memory Organization                                           65   the same 32 bit lanes. In the case of a write, the address is
     The Unified Media Processor occupies a 64 MByte                     followed by the data, whereas, in the case of a read, the
  memory Space. This memory Space includes memory                        address goes over the output lane, while the data comes in
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 74 of 94 PageID #: 225


                                                       US 6,289,434 B1
                                15                                                                       16
  over the input lane. The block that initiates the data transfer         1.4.1.3 Non-Burst Write
  (master) sends the address of the burst to the MMU. The                   See FIG 7.
  MMU then routes this address and subsequent data over to                1.4.1.4 Burst Write
  the addressed segment (target) in UMP memory space                        See FIG. 8.
  (which could be the external local memory, internal registers 5 1.5 Start-Up Sequencing (Bootstrapping)
  or some MPU memory). This routing by the MMU is done              On reset, only MPUO is awake and makes a program
  according to the rules of lane availability, priority and acceSS        counter access to its internal program cache. It makes an
  privilege. Once the address is sent to the target, it is the            access to location 0x03800000 (location of ROM). All other
  targets responsibility to generate the rest of the addresses in         MPUs are asleep on reset. Bit 13 in the processor status word
  the burst while addressing its own memory Space during the              determines if an MPU is asleep or not. In the sleep state all
  data transfer.                                                          Sequencing and processor operations are stopped. MPUO is
    All communication between blockS is at the System clock               the only MPU whose sleep bit after reset is a 1, all others are
  rate (133 MHz in the first implementation). There are two               O.
  other signals besides the 64 bit data/address lanes that are                 The instruction caches all come up invalidated after reset.
  used in the communication protocol. Each input or output           15
  lane has associated with it these two Signals. Therefore, each                             2. Media Processing Units
                                                                          2.1 Architecture
  block (memory segment) would have associated with it an                      Each MPU has a 32 bit Multiplier with a separately
  incoming and an outgoing version of these Signals. These
  Signals are:                                                            accessible 64 bit arithmetic unit (for the carry-propagate
     1. REQ-The request signal is used by the master                      addition) that allows accumulation up to 64 bits, a 32 bit
                                                                          ALU and a 32bit Bit Manipulation Unit with a 32 bit Barrel
       (through assertion) to indicate the start of a transfer            Shifter with 64bit input and 32 bit output. These three units
       cycle and indicates that address and other transfer                working together can implement pipelined 32 bit Single
       information is on the lane, ie, the transfer is in the             Precision IEEE Standard 754 Floating Point Multiplies,
       address phase. When it is deasserted following a write        25   Adds and Divides.
       transfer, the information on the lane is data. It has to           2.2 Execution Units
       remain deasserted all through a write transfer. ASSertion          2.2.1 Multiplier Accumulator Unit (MAU)
       of the Signal at any time indicates the Start of a new               The Multiplier Accumulator is essentially a pipelined
       transfer cycle. REQ is deasserted only after the receipt           Carry-Save 4:2 compressor tree based 32 bit signed/
       of the RDY signal. If REQ is deasserted before the                 unsigned multiplier. The Carry-Save components are added
       receipt of RDY than it means that the transfer has been            by a 64 bit carry-select adder. The Multiplier has slots for
       aborted by the master. Once a burst transfer is in                 adding rounding bits and for adding the lower 64bits of the
       progreSS it cannot be aborted and goes to completion.              accumulators during a multiply-accumulate operation. The
       The hardware guarantees completion.                                carry-Save addition takes place in one clock cycle and the 64
    2. RDY-This signal throttles the data transfer on both           35   bit carry propogate addition (using the carry-Select adder)
       ends. During a write, the target returns the RDY to                takes place in the next clock cycle. The least significant 32
       indicate whether the data in the current clock has been            bits of the carry-Select adder can also perform a split or fused
       Successfully written or not. The target can introduce              absolute value operation in one clock cycle. This feature is
       wait States by deasserting this signal. The master must            used in motion-estimation. The carry-Select adder part of the
       then hold the current data until the RDY is reasserted.            multiplier can be operated Stand-alone for simple arithmetic
                                                                     40
       During a read, the master can introduce wait States that           operations.
       indicate to the target that the data must be held until the           The multiplier can be configured in the following ways:
       master is ready to receive more data.                                 One 32x32, signed two’s complement or unsigned, inte
    Tip. Since Single transfer writes take two clock cycles to                  ger multiply giving a 64 bit result.
  complete (only the output lane is used for the transfer), its      45      Two 16x16, signed two's complement or unsigned,
  better to perform a read where possible instead of a write. A                 integer, multiplies giving two 32 bit results.
  read can conceptually (depending on what its trying to read)               Four 8x8, Signed two’s complement or unsigned, integer,
  complete within one clock cycle (both the input and output                    multiplies giving three 16 bit results.
  lanes are used).                                                           The carry-Select adder part can be configured to perform
    The format of an MPU address/transfer word is shown
  below.
                                                                     50   arithmetic operations on Signed two's complement and
     See FIG. 4C.                                                         unsigned numbers in the following ways:
  1.4.1.1. Non-Burst Read                                                    As a single 32 bit adder/subtractor.
     See FIG 5.                                                                As two 16 bit adder/subtractors.
     Here an address is put out on the 32 bit outgoing data bus      55        AS four 8 bit adder/Subtractors.
  on every transfer cycle. A new address or request is indicated               As a 64 bit accumulator during multiplies or 32 bit adds
  by asserting REQ high. Read data is available on the 32 bit                    and Subtracts.
  input data bus. The master clocks in the input data on the                   As two 32 bit adders for multiplies with accumulation up
  rising edge of CLK and when RDY is high. RDY being low                         to 32 bits each.
  indicates a target that has inserted a wait State. The address     60        As four 16 bit adders for multiplies with accumulation up
  is held steady until RDY is reasserted high, at which time the                 to 16 bits each.
  data can be latched in.
  1.4.1.2 Burst Read
                                                                          2.2.2 Arithmetic Logic Unit (ALU)
                                                                            The Arithmetic Logic Unit or ALU is a 32 bit Carry-Select
    See FIG. 6.                                                           adder that can also perform logical operations. Four carry
    In a burst read, the Starting address is all that is required.   65   bits out of 8 bit split operations (providing a 36 bit output)
  The burst count, and the direction of transfer is included in           are provided So that no precision is lost when accumulating
  the address/transfer word.                                              numbers. All operations take place in one clock cycle. The
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 75 of 94 PageID #: 226


                                                       US 6,289,434 B1
                                17                                                                    18
  ALU can also perform a split or fused Absolute value                      See FIG. 12.
  operation and Saturation in one clock cycle. This is very                 See FIG. 13.
  useful in Video processing applications.                                  See FIG. 14.
     The Arithmetic Logic Unit can be configured to perform               2.2.3.1.1.332 Bit Precision-Byte Data Type Input
  arithmetic operations on Signed two's complement and                    unsigned byte mem1*;
  unsigned numbers in the following ways:                                 unsigned long bmu;
     As a single 32 bit adder/subtractor.
    As two 16 bit adder/subtractors.
                                                                            See FIG. 15.
    AS four 8 bit adder/Subtractors.                                 1O     See FIG. 16.
  2.2.3 Bit Manipulation Unit (BMU)                                         See FIG. 17.
     The Bit Manipulation Unit or BMU consists of a 32 bit                2.2.3.1.1.416 Bit Precision SIMD-Word Data Type Input
  Barrel Shifter Array that can be split into four 8 bit sections         unsigned word mem1*;
  or two 16 bit sections which can be shifted individually by             unsigned word bmu;
  Specific amounts. By being able to Split the shifter, one can      15
  expand compressed bit fields into byte aligned words or                 bmu=mem10x7<<3;
  bytes. An example would be expanding a compressed 16 bit                  See FIG. 18.
  5-6-5 RGB format into a 24bit RGB format, all in one clock              unsigned word mem1*;
  cycle. The BMU is made up of three blocks. The first block              unsigned word bmu;
  is a mux stage that “merges” the current 32 bit word with the
  next 32 bit word. This is useful for String traversing a long           bmu=mem10x7 (10:6)<<3;
  (greater than 32 bits) word without loosing any clock cycles.             See FIG. 19.
  Example, in the case of an MPEG bit stream. The second                  unsigned word mem1*;
  block is the actual barrel shifter array, which consists of 5           unsigned word bmu;
  binary shift Stages. It is constructed So that it can only shift   25
  left and rotate left. Right rotates and shifts are performed by         bmu (13:9)=mem10x7 (10:6)<<3;
  shifting left by 32 minus the shift amount. This reduces the              See FIG. 20.
  amount of logic required to implement the barrel Shifter and            2.2.3.1.1.5 16 Bit Precision SIMD-Byte Data Type Input
  also makes it operate much faster. The third block is the               unsigned byte mem1*;
  “masking' block which is used for Zero-fills, Sign                      unsigned word bmu;
  extensions, bit field extraction, etc.
    The Bit Manipulation Unit can perform the following
  functions:                                                                See FIG. 21.
    Rotate left or right by 32 bits.                                        See FIG. 22.
    Arithmetic shift left or right by 32 bits.                       35   2.2.3.1.1.6.8 Bit Precision SIMD-Byte Data Type Input
    Logical shift left or right by 32 bits.                               unsigned byte mem1*;
    Sign-extend from 8 to 16 bits.                                        unsigned byte brmu;
    Sign-extend form 16 to 32 bits.
    Shift current word and merge with next word in one cycle.             bmu=mem10x7<<3;
                                                                     40     See FIG. 23.
    Extract bit field from bit stream continuously.                       unsigned byte mem1*;
    Individual (split) left and right shifts on four bytes.               unsigned byte brmu;
    Individual (split) left and right shifts on two words.
  2.2.3.1 BMU Operations                                                  bmu=mem10x7 (3:2)<<3;
  2.2.3.1.1 Logical Shift Left                                       45     See FIG. 24.
  2.2.3.1.1.1 32 Bit Precision-Dword Data Type Input                      unsigned byte mem1*;
  unsigned long mem1*;                                                    unsigned byte brmu;
  unsigned long bmu;
                                                                          bmu (6:5)=mem10x7 (3:2)<<3;
  bmu=mem10x7<<3;                                                    50     See FIG. 25.
    See FIG. 9.                                                           2.2.3.1.1.78 Bit Precision SIMD-Word Data Type Input
  unsigned long mem1*;                                                    unsigned word mem1*;
  unsigned long bmu;
                                                                          unsigned byte brmu;
  bmu=mem10x7 (21:11)<<3;                                            55
  See FIG. 10.
  unsigned long mem1*;                                                    bmu=mem10x7<<3;
  unsigned long bmu;                                                        See FIG. 26.
                                                                          unsigned word mem1*;
  bmu (24:14)=mem10x7 (21:11)<<3;                                    60   Saturated unsigned byte brmu;
    See FIG. 11.
  *d=original bits of the bmu or output
  2.2.3.1.1.232 Bit Precision-Word Data Type Input                           See FIG. 27.
  unsigned word mem1*;                                                    2.2.3.1.2 Arithmetic Shift Left
  unsigned long bmu;                                                 65   2.2.3.1.2.1 32 Bit Precision-Dword Data Type Input
                                                                          signed long mem1*;
                                                                          signed long bmu;
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 76 of 94 PageID #: 227


                                                US 6,289,434 B1
                           19                                                               20
  bmu=mem10x7<<3;                                               2.2.3.1.3 Logical Shift Right
    See FIG. 28.                                                2.2.3.1.3.1 32 Bit Precision-Dword (Long) Data Type
  signed long mem1*;                                            Input
  signed long bmu;                                              unsigned long mem1*;
                                                                unsigned long bmu;
  bmu=mem10x7 (21:11)<<3;
    See FIG. 29.                                                bmu=mem10x7->>3;
  signed long mem1*;                                              See FIG. 45.
  signed long bmu;                                              unsigned long mem1*;
                                                                unsigned long bmu;
  bmu (24:14)=mem10x7 (21:11)<<3;
    See FIG. 30.                                                bmu=mem10x7 (21:11)>>3;
  2.2.3.1.2.232 Bit Precision—Word Data Type Input                See FIG. 46.
  signed word mem1*;                                            unsigned long mem1*;
  signed long bmu;                                         15   unsigned long bmu;
                                                                bmu (18:8)=mem10x7 (21:11)>>3;
    See FIG. 31.                                                  See FIG. 47.
    See FIG. 32.                                                2.2.3.1.3.232 Bit Precision—Word Data Type Input
    See FIG. 33.                                                unsigned word mem1*;
  2.2.3.1.2.332 Bit Precision-Byte Data Type Input              unsigned long bmu;
  signed byte mem1*;
  signed long bmu;
                                                                  See FIG. 48.
                                                           25     See FIG. 49.
    See FIG. 34.                                                  See FIG. 50.
    See FIG. 35.                                                2.2.3.1.3.332 Bit Precision-Byte Data Type Input
    See FIG. 36.                                                unsigned byte mem1*;
  2.2.3.1.2.416 Bit Precision SIMD-Word Data Type Input         unsigned long bmu;
  signed word mem1*;
  signed word bmu;
                                                                  See FIG. 52.
  bmu=mem10x7<<3;                                                 See FIG 53.
    See FIG. 37.                                                2.2.3.1.3.416 Bit Precision SIMD-Word Data Type Input
  signed word mem1*;                                       35   unsigned word mem1*;
  signed word bmu;                                              unsigned word bmu;
  bmu=mem10x7 (10:6)<<3;                                        bmu=mem10x7->>3;
    See FIG. 38.                                                  See FIG. 54.
  signed word mem1*;                                       40   unsigned word mem1*;
  signed word bmu;                                              unsigned word bmu;
  bmu (13:9)=mem10x7 (10:6)<<3;                                 bmu=mem10x7 (13:7)>>3;
    See FIG. 39.                                                  See FIG. 55.
  2.2.3.1.2.5 16 Bit Precision SIMD-Byte Data Type Input   45   unsigned word mem1*;
  signed byte mem1*;                                            unsigned word bmu;
  signed word bmu;
                                                                bmu (10:4)=mem10x7 (13:7)>>3;
                                                                  See FIG. 56.
    See FIG. 40.                                           50   2.2.3.1.3.5 16 Bit Precision SIMD-Byte Data Type Input
    See FIG. 41.                                                unsigned byte mem1*;
  2.2.3.1.2.68 Bit Precision SIMD-Byte Data Type Input          unsigned word bmu;
  signed byte mem1*;
  signed byte bnu;
                                                           55     See FIG. 57.
  bmu=mem10x7<<3;                                                 See FIG. 58.
    See FIG. 42.                                                2.2.3.1.3.68 Bit Precision SIMD-Byte Data Type Input
  signed byte mem1*;                                            unsigned byte mem1*;
  signed byte bnu;                                              unsigned byte brmu;
                                                           60
  bmu=mem10x7 (3:2)<<3;                                         bmu=mem10x7->>3;
    See FIG. 43.                                                  See FIG. 59.
  unsigned byte mem1*;                                          unsigned byte mem1*;
  unsigned byte bmu;                                            unsigned byte brmu;
                                                           65
  bmu (6:5)=mem10x7 (3:2)<<3;                                   bmu=mem10x7 (6:5)>>3;
    See FIG. 44.                                                  See FIG. 60.
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 77 of 94 PageID #: 228


                                                US 6,289,434 B1
                           21                                                           22
  unsigned byte mem1*;                                         signed word mem1*;
  unsigned byte bmu;                                           signed word bmu;
  bmu (3:2)=mem10x7 (6:5)>>3;                                  bmu (10:4)=mem10x7 (13:7)>>3;
    See FIG. 61.                                                 See FIG. 75.
  2.2.3.1.4 Arithmetic Shift Right                             2.2.3.1.4.5 16 Bit Precision SIMD-Byte Data Type Input
  2.2.3.1.4.132 Bit Precision-Dword Data Type Input            signed byte mem1*;
  signed long mem1*;                                           signed word bmu;
  signed long bmu;
  bmu=mem10x7->>3;                                               See FIG 76.
    See FIG. 62.                                                 See FIG. 77.
  signed long mem1*;                                           2.2.3.1.4.68 Bit Precision SIMD-Byte Data Type Input
  signed long bmu;                                             signed byte mem1*;
                                                          15   signed byte bnu;
  bmu=mem10x7 (21:11)>>3;
    See FIG. 63.                                               bmu=mem10x7->>3;
  signed long mem1*;                                             See FIG. 78.
  signed long bmu;                                             signed byte mem1*;
                                                               signed byte bnu;
  bmu (18:8)=mem10x7 (21:11)>>3;
    See FIG. 64.                                               bmu=mem10x7 (6:5)>>3;
  2.2.3.1.4.232 Bit Precision-Word Data Type Input               See FIG. 79.
  signed word mem1*;                                           signed byte mem1*;
  signed long bmu;                                        25   signed byte bnu;
  bmu=mem1 0x7da3; // example for 64 bit output                bmu (3:2)=mem10x7 (6:5)>>3;
    See FIG. 65.                                                 See FIG. 80.
  signed word mem1*;                                           2.2.3.1.5 Arithmetic/Logical Rotate Left
  signed long bmu;                                             2.2.3.1.5.132 Bit Precision-Dword Data Type Input
                                                               long mem1*;
  bmu=mem10x7->>3;                                             long bmu;
    See FIG. 66.
  signed word mem1*;
  signed long bmu;                                        35     See FIG. 81.
                                                               2.2.3.1.5.2 16 Bit Precision SIMD-Word Data Type Input
  bmu=mem10x7 (31:16)>>3;                                      word mem1*;
    See FIG. 67.                                               word bmu;
  signed long mem1*;
  signed long bmu;                                        40
                                                                 See FIG. 82.
  bmu=mem10x7 (31:16); // extract word 1 into long bmu         2.2.3.1.5.38 Bit Precision SIMD-Byte Data Type Input
    See FIG. 68.                                               byte mem1*;
  signed long mem1*;                                           byte bmu;
  signed long bmu;                                        45
                                                               bmu=mem10x7k<<3;
  bmu=mem10x7 (31:16); // extract word 1 into long bmu            See FIG. 83.
    See FIG. 69.                                               2.2.3.1.6 Arithmetic/Logical Rotate Right
  2.2.3.1.4.332 Bit Precision-Byte Data Type Input             2.2.3.1.6.1 32 Bit Precision-Dword Data Type Input
  signed byte mem1*;                                      50   long mem1*;
  signed long bmu;                                             long bmu;
                                                               bmu=mem1 0x7d as 3;
    See FIG. 70.                                                 See FIG. 84.
    See FIG. 71.                                          55   2.2.3.1.6.216 Bit Precision SIMD-Word Data Type Input
    See FIG. 72.                                               word mem1*;
  2.2.3.1.4,416 Bit Precision SIMD-Word Data Type Input        word bmu;
  signed word mem1*;
  signed word bmu;
                                                          60     See FIG. 85.
  bmu=mem10x7->>3;                                             2.2.3.1.6.38 Bit Precision SIMD-Byte Data Type Input
    See FIG. 73.                                               byte mem1*;
  signed word mem1*;                                           byte bmu;
  signed word bmu;
                                                          65   bmu=mem1 0x7d as 3;
  bmu=mem10x7 (13:7)>>3;                                         See FIG. 86.
    See FIG. 74.                                               2.2.4 Flags
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 78 of 94 PageID #: 229


                                                       US 6,289,434 B1
                                23                                                                        24
     Flags are generated by the MAU and ALU execution                          C         =carry out of the bit before the most significant
  units. Various flags are Set depending on the results of the                     bit
  execution. Some flags are logical operations of other flags.            2.2.4.4.2 Unsigned/Unsigned
  This Section details the computation of these flags. Condi                 V=C, XOR. Subtract flag
  tional instructions use these flags to control program flow or               Where
  execution. The four basic conditional flags are Carry,
  Negative, Zero and Overflow. All other flags are derived                     C=carry out of the most significant bit of the arith
  from these four flags. Loading the output registers of the                      metic computation and
  MAU and ALU does not set these flags. These flags are only                   Subtract flag=indicates a Subtract operation if true
  Set during an execution phase.                                                  (hardware internal flag)
     For logical operations only the Z flag is affected, the other        2.2.4.4.3 Signed/Unsigned
  flags remain unchanged. The Z flag in the PSW reflects the                V=C, XOR. S.,
  full 32 bits, regardless of the precision of the operation                   Where
  (SIMD mode). The C, N and V flags in the PSW are                             C=carry out of the most significant bit of the arith
  equivalent to the flags for the most significant word or byte      15          metic computation and
  of a SIMD operation.                                                         S=most Significant bit of the signed operand or “sign
  2.2.4.1 Carry (C)                                                                bit
     There are four carry flags for each byte of both the MAU
  and ALU arithmetic units. These carry flags are Set when                2.2.45 Less Than (LT)
  ever there is a carry out of bits 31, 23, 15 and 7. During a              LT-N XOR.V
  multiply-accumulate operation the MAU carry flags are Set                   Where
  whenever there is a carry out of bits 63, 47, 31 and 15. The                 N=Negative flag
  flags can not be individually accessed for a condition in the                V=Overflow flag
  Software, instead all four are treated as one. In the case of a         2.2.4.6 Greater Than or Equal (GE)
  SIMD operation the individual flag bits are used in the                   GE=NOT. LT
  condition, whereas in the case of a full 32 bit operation, only    25
                                                                              Where
  the most significant carry flag is used.
  2.2.4.2 Negative (N)                                                         LT=Less Than flag
     There are four negative flags for each byte of both the              2.2.4.7 Less Than or Equal (LE)
  MAU and ALU arithmetic units. These negative flags are set                LE=LTOR Z.
  equal to bits 31, 23 15 and 7 of the result after all non                  Where
  multiply-accumulate operations. After a multiply                             LT=Less Than flag, and
  accumulate operation the MAU negative flags are Set equal                    Z=Zero flag
  to bits 63, 47, 31 and 15. The accessibility of the negative            2.2.48 Greater Than (GT)
  flag is similar to that of the carry flag, ie, the flags are not          GT=NOT LE
  Separately accessible for use in conditional instructions in       35      Where
  the Software.                                                                LE=LeSS Than or Equal flag
  2.2.4.3 Zero (Z)                                                        2.3 MPU Data Path
    There are four zero flags for each byte of both the MAU                 The data path of the MPU is configured such that all three
  and ALU arithmetic units. The Zero flags are Set in the                 of the execution units described earlier can work concur
  following way.                                                     40   rently during an execution phase. Instructions that use the
  Z(3)=NOR of bits 31 to 0 during a 32 bit operation                      execution units are known as computational instructions.
  Z(3)=NOR of bits 31 to 24 during an 8 bit SIMD operation                This class of instructions will be explained in greater detail
  Z(3)=NOR of bits 31 to 16 during a 16 bit SIMD operation                in the section dealing with the MPU instruction set. Com
  Zm(3)=NOR of bits 63 to 0 during a multiply-accumulate                  putational instructions can specify up to a maximum of four
    operation (MAU only)                                             45   directly (or indirectly) addressable memory operands. These
  Z(2)=NOR of bits 23 to 16 during 32, 16 and 8bit operations             operands can come from anywhere in the memory map.
  Zm(2)=NOR of bits 47 to 31 during a multiply-accumulate                 Besides these four memory operands, computational instruc
    operation (MAU only)                                                  tions can also indirectly (will be explained in detail later)
  Z(1)=NOR of bits 15 to 8 during 8 bit SIMD and 32 bit                   acceSS Various registers in the data path. The maximum
    operations                                                       50   number of operands (be they read or write) that can be
  Z(1)=NOR of bits 15 to 0 during a 16 bit SIMD operation                 Specified through a computational instruction is nine. The
  Zm(1)=NOR of bits 31 to 0 during a multiply-accumulate                  way these operands are addressed and their connection to the
     operation (MAU only)                                                 various inputs and outputs of the execution units is specified
  Z(0)=NOR of bits 7 to 0 during 8 and 16 bit SIMD and 32                 by an routing dictionary (again, this concept and its imple
     bit operations                                                  55   mentation will be explained in detail in a later Section).
  Zm(0)=NOR of bits 15 to 0 during a multiply-accumulate                    Each execution unit is configured to have two inputs and
     operation (MAU only)                                                 one output. Each input of an execution unit can be connected
  2.2.4.4 Overflow (V)                                                    to one of two memory ports (to access operands in the
     The way the overflow flag is computed depends on the                 memory map, generally from the four port or Single port
  type of the two input operands, ie, whether the operands are       60   Sram) out of a total of four. The inputs can also be connected
  signed, unsigned or a mix of the two. Each of the cases is              to their own output registers or the output registers of the
  explained in the following Sections.                                    execution units to the left and right of them.
  2.2.4.4.1 Signed/Signed                                                 2.4 Local Memory
     V=C, XOR. C.                                                            Local memory includes the Static ram memory,
       Where                                                         65   dictionaries, registers and latches that are associated with
       C=carry out of the most significant bit of the arith               each MPU. Local sram memory consists of an Instruction
         metic computation and                                            cache and data memory. Total memory bandwidth to local
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 79 of 94 PageID #: 230


                                                      US 6,289,434 B1
                               25                                                                     26
  memory is 2.8 Gbytes/sec per MPU. All operations, besides             asSociated with multi-ported memories. Each of these blockS
  inter-processor accesses, are executed out of and into local          is mapped in an identifiable memory Space, So that appli
  memory.                                                               cations can judiciously choose the various memory Spaces,
     As mentioned earlier the UMP is a memory mapped                    depending on the number of concurrent accesses that are to
  architecture. This means that all Storage locations, be they          be made to that locality of memory.
  Sram memory or registers or latches are user accessible                  Five Simultaneous Dword memory accesses are allowed
  through the memory map. Each of the local memory Sub                  in a single cycle. Four of these accesses are to the quad-port
  blocks is dealt with in detail in the sections that follow and        memory and the fifth access can be either to an external
  the accessibility of each of the memory blockS is explained.          memory Space or to the internal Single port ram. Since
  2.4.1 Instruction Cache                                               computational instructions can acceSS only four memory
    The Instruction cache is a four-way Set-associative cache           locations at a time, the fifth access can occur while manag
  with a single index. This greatly simplifies the construction         ing the Stack (if the Stack is stored in the Single port ram) or
  of the cache, while providing reasonably good cache per               while performing a concurrent move instruction with a
  formance. The instruction cache consist of four 32 double             computational instruction.
  word blocks of Single-ported Static ram, giving a total of 256   15     See FIG. 88.
  words (1.0 Kbyte) of instruction memory. Each of these                2.4.3 Dictionaries
  blockS is Separately addressable, So that an external memory             MPU dictionaries are used to configure the MPU data
  transfer could be taking place in one of the blocks while the         paths to provide an extensive instruction Set without the
  MPU accesses instructions from another block. The cache               need for long instruction words. The dictionaries and their
  uses a least-recently-used (LRU) replacement policy.                  usage will be presented in detail in the Section on the
     The tags are 11 bits wide, since each block is 32 double           instruction set. MPU dictionaries are part of the local MPU
  words long, and there are 2 LRU bits per block. The size of           memory Space. Their exact location can be found in the
  block fetches from external or global memory can be                   MPU memory map diagram.
  specified at the MPU, when replacing a block. This means                There are four MPU dictionaries and each of them is
  that one could necessarily only fetch enough to fill half a      25   essentially single port memory. The four MPU dictionaries
  block (32 instructions) per MPU request. There is also                 C.
  provision for automatic instruction pre-fetch.                           1. MAU dictionary
     In automatic instruction pre-fetch, the least recently used           2. ALU dictionary
  block is overwritten, and the LRU bits for the pre-fetched
  block becomes the most recently used. Pre-fetch of the                   3. BMU dictionary
  Succeeding block Starts as Soon as the current block gets a              4. Routing dictionary
  hit. Pre-fetches can also be tuned by providing a trigger                These dictionaries are all 8 words deep and dictionary
  address (0 to 31) for the current block. An automatic                 entries are all 32 bits in length, although Some dictionaries
  pre-fetch Starts a Soon as this trigger address is accessed.          may not have all their bits fully implemented. These dictio
    Any of the instruction cache blockS can be made non            35   naries may be implemented with Srams or with addressable
  disposable, So that they are not overwritten with new data.           latches, whichever is most cost-effective. The four dictio
  This is useful for small terminate-and-stay-resident (TSR)            naries are read concurrently in one clock cycle during the
  type programs, which could be interrupt Service routines or           decode/operand-fetch phase of the execution pipeline. For
  Supervisory routines. This way interrupt requests and fre             non-execution access, only one read or write operation can
  quently used Subroutines do not incur any overhead if the        40   be performed in one cycle. Thus, the four MPU dictionaries
  program happens to be currently executing in distant                  act as one single port memory during moves.
  memory Space.                                                         2.4.4 MPU Registers
    See FIG. 87.                                                           The MPU registers include both data, address, control and
    In the diagram above the VALID bits are not shown.                  Status registers. The data registers are essentially pipeline
  There is one VALID bit for each bank. A cache miss would         45   registers in the data path that hold the data through the
  occur if the tags do not match or the VALID bit is reset. On          various Stages of the execution pipeline. The data registers
  cache misses, the MPU is stalled and a DMA memory                     also hold intermediate results before they are used by the
  request is made if the address is to an external (outside MPU         next instruction. The address registers consist of the four
  memory space) location. If it is to an internal memory                memory pointers and their associated indeX registers. All
  location than (usually) the internal single port data ram is     50   MPU registers are 32 bits in length, to better support the 32
  accessed.                                                             bit data paths.
  2.4.1.1 Cache Replacement Algorithm                                     See FIG. 89.
     The LRU bits are modified in the following way:                    2.4.4.1 Processor Status Word-PSW (R/W)
     On a MISS, the LRU bits are all decremented by one. The            2.4.4.2 Extended Processor Status Word-EPSW (R/W)
       least recently used block which is “00' wraps around to     55     See FIG. 90.
       be “11”; most recently used.                                        This register contains all the basic flag bits generated by
    On a HIT, the LRU bits of the block that is hit becomes             the MAU and the ALU. As mentioned earlier, the secondary
       “11”, and only those blocks whose LRU bits are greater           flag bits can all be derived from these basic flags.
       than the previous value of the block that was hit, are             2.4.4.3 Interrupt Register-INT (R/W)
       decremented.                                                60     See FIG. 91.
  2.4.2 Data Memory                                                       Note. The flag bits of the Interrupt register may be set
     Data memory consists of one independently addressable              through Software to cause an interrupt.
  512 word Single-port Static ram blocks and one indepen                2.4.4.4 Program Counter-PC (R/W)
  dently addressable 64 word quadruple-port Static ram block,             See FIG. 92.
  giving a total of 576 words (2.3. Kbytes) of data memory.        65      Note: During program execution (Subroutine calls, jumps,
  The memory hierarchy was necessary in order to balance the            etc.), only the lower 16 bits of the PC is modified, the upper
  need for concurrent high performance access with the cost             8 bits have to be modified by a direct write to the PC.
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 80 of 94 PageID #: 231


                                                        US 6,289,434 B1
                            27                                                                          28
  2.4.4.5 Stack Pointer-SP (R/W)                                             See FIG 100.
     See FIG. 93.                                                          2.5.2.1.3. One Operation Mode
     The Stack pointer can only point to a local memory                      Note. In the four port modes, a value of 00h (when
  location. This would usually be in the Single port Sram                  memn(30)=0) or values of 00h, 1 Ch, 1Dh, 1 Eh or 1Fh (when
  associated with the MPU.                                                 memn(30)=1) in any port field, indicates indirect pointer
  2.4.4.6 Link Register-LR (R/W)                                           addressing for that port field. Here, the memory pointer
     See FIG. 94.                                                          value n is the same as the port field number. A value other
  2.4.4.7 Memory Pointers-MEMO, MEM1, MEM2, MEM3                           than the ones mentioned above indicates a direct pointer
  (R/W)                                                                    addressing format for that port. A direct pointer address is
     See FIG. 95.                                                          formed by concatenating the port field value with the
     Note: The MS Dword address bits (23 to 16) of all the                 memory pointer memn.
  memory pointerS map to the same 8 bit register. Therefore,                 An offset value of 01 h, 02h and 03h concatenated with the
  writes to any one of the memory pointers will always update              memory pointer memo always points to execution unit
  the upper 8 bits of the address of all four memory pointers              output registerS alu, bmu and mau respectively.
  with the same value, ie, the upper 8 bits of the last memory        15   2.5.2.1.4 Dictionary Encoding
  pointer that was written. During address calculations using                See FIG 101.
  the memory pointers, only the lower 16 bits of the pointers              2.5.2.1.4.1 MAU Dictionary
  are modified, the upper 8 bits have to be modified by a direct           2.5.2.1.4.2 ALU Dictionary
  write to the pointer.                                                      See FIG. 102.
  2.4.4.8 Index Registers-INDX0, INDX1, INDX2, INDX3                       2.5.2.1.4.3 BMU Dictionary
  (R/W)                                                                      See FIG. 103.
     See FIG. 96.                                                             Note: Only 8 and 16 bit data types may be inserted with
     There are four 8 bit signed indexes that can be added to              5 bit immediate values. Unaligned data may be inserted by
  each memory pointer (MEMn). Thus the index values range                  Specifying a shift amount and a data width through either a
  from +127 to -128.                                                  25   10 bit immediate (most significant 5 bits specifies the data
  2.45 MPU Memory Map                                                      width while the least significant 5 bits specifies the shift
     All MPU local storage is mapped into MPU memory                       amount) or an indirect variable at input B with the following
  space. The MPU memory map is shown below.                                formats.
     See FIG. 97A.                                                         8 Bit SIMD Mode:
     See FIG. 97B.                                                           See FIG 104.
     See FIG. 97C.                                                         16 Bit SIMD Mode:
     See FIG. 97D.                                                           See FIG. 105.
  2.5 Instruction Set                                                         Note: Extracts can be specified through a 5 bit immediate
  2.5.1 Introduction                                                       by setting the BMU to the right shift mode. An arithmetic
     The Instruction Set of the Media Processors encompasses          35   shift performs a sign extended extract, whereas a logical
  nearly all DSP type instructions, as well as immediate data              shift performs a zero-filled extract.
  move instructions that can be used to configure the complex                 For an 8 bit input data type, an immediate value of
  pipeline of the execution units. AS an example, the Multi                   0 extracts Byte 0
  plier could be configured to behave as four 8 bit multipliers.              8 extracts Byte 1
  Each instruction is a complex 32 bit instruction that may be        40
                                                                              16 extracts Byte 2
  comprised of a number of DSP like operations.
     The key characteristic of MPU “computational” instruc                    24 extracts Byte 3
  tions is the fact that they are interpreted instructions. This              For a 16 bit input data type, an immediate value of
  means that various instructions are encoded indirectly                     O extracts Word 0
  through a programmable instruction interpreter. This keeps          45     16 extracts Word 1
  the length of the instruction word to 32 bits and allows                 2.5.2.1.4.4 Routing Dictionary
  multiple instructions to be executed per clock cycle. The                  See FIG. 106.
  interpreter consists of addressable storage (which is part of            2.5.2.1.4.4.1 Execution Unit Port Connectivity
  the memory map) and decoder logic. The programmer must                      The ALU input/output-port assignments are as follows:
  Set up the interpreter by loading up the instruction "dictio        50     Input A: Port (0), Port (2)
  nary” with the instructions that will follow. This is what                 Input B: Port (1), Port (3)
  achieves the dynamic run-time reconfigurability This dic                   Output: Port (2), Port (3)
  tionary may only need to be changed at the beginning of the                The BMU input/output-port assignments are as follows:
  program Segment or at the beginning of a complex inner
  loop operation. All other instructions have traditional micro       55     Input A: Port (0), Port (2)
  processor or DSP characteristics. Instruction encoding will                Input B: Port (1), Port (0)
  be dealt with in detail in a Subsequent Section.                           Output: Port (2), Port (3)
  2.5.2 Instruction Encoding                                                 The MAU input/output-port assignments are as follows:
     In all instructions the most Significant three bits decide the          Input A: Port (0), Port (2)
  type and mode of the instruction. Bits 28 down to 0, are then       60     Input B: Port (1), Port (3)
  interpreted depending on the three most significant “type'                 Output: Port (2), Port (3)
  bits.                                                                       Note. Input ports can be shared by Specifying the same
  2.5.2.1 Computational Instructions                                       inputs for different execution units. Port Sharing is only done
     See FIG. 98.                                                          if the assembler detects two operands which are equal, ie,
  2.5.2.1.1 Three Operation Mode                                      65   either they refer to the same memory pointer through
     See FIG. 99.                                                          indirect addressing or they have the same offset values and
  2.5.2.1.2. Two Operation Mode                                            their memory pointers are also the same.
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 81 of 94 PageID #: 232


                                                                          US 6,289,434 B1
                                          29                                                                     30


            2.5.2.1.4.4.2 Two Operation - Four Port Assignment Table (No shared ports)
                        ALU                                          BMU                               ES

  Input A        Input B      Output      Code Input A         Input B       Output            Code Code

  port(O)        port(3)      alu          4 port(2)   port(1)               bmu
  port(O)        port(3)      alu          4 bm.fmafal port(1)               port(2)
  port(2)        port(1)      alu           4 port(O)    al/bm/ma            port(3)
  port(O)  al/bm/ma           port(3)     9/a/b port(2)  port(1)             bmu
  port(O)  al/bm/ma           port(3)     9fafb bmima?al port(1)             port(2)
  bm/ma?al port(1)            port(2)     9/a/b port(O)  al/bm/ma            port(3)
  port(O)  port(3)            port(2)       c bmima?al port(1)               bmu
  port(2)  port(1)            port(3)       c port(O)    al?bm?ma            bimu
  port(O)  port(1)            port(3)       8 bmima?al al/bm/ma              port(2)
  port(O)  al?bm?ma           alu         1/2/3 port(2) port(1)              port(3)
  bm/ma?al al/bm/ma           port(2)     d/e/f port(O) port(1)              port(3)
                        ALU                                               MAU

  Input A        Input B      Output      Code Input A         Input B       Output            Code Code

                 port(1)      alu           4     port(O)      port(3)        al
                 port(1)      port(2)     9/a/b   port(O)      port(3)        al
                 port(1)      alu           4     port(O)      al/bm/ma      port(3)
                 port(1)      port(2)     9/a/b   port(O)      al/bm/ma      port(3)
                 port(1)      alu         1/2/3   port(O)      port(3)       port(2)
                 al/bm/ma port(2)         d/e/f   port(O)      port(1)       port(3)
                 port(1) port(3)            c     port(O)      al?bm/ma      mau               1/2/3
                 port(1) port(3)           8      bmima?al     al/bm/ma port(2)                dfeff
                       MAU                                                  BMU

  Input A        Input B      Output      Code Input A         Input B       Output                    Code

  port(O)        port(3)           al      4 port(2)   port(1)               bmu
  port(O)        port(3)           al      4 bm.fmafal port(1)               port(2)
  port(2)        port (1)          al       4     port(O)      al/bm/ma      port(3)
  port(O)  al/bm/ma           port(3)     9/a/b   port(2)      port(1)       bmu
  port(O)  al/bm/ma           port(3)     9fafb   bmima?al     port(1)       port(2)
  bm/ma?al port(1)            port(2)     9/a/b   port(O)      al/bm/ma      port(3)
  port(O)  port(3)            port(2)       c     bmima?al     port(1)  bmu
  port(2)  port(1)            port(3)       c     port(O)      al?bm?ma bimu                   1/2/3
  port(O)  port(1)            port(3)      8      bmima?al     al/bm/ma port(2)                dfeff
  port(O)  al?bm/ma               mau     1/2/3 port(2)        port(1)  port(3)
  bm/ma?al al/bm/ma           port(2)     d/e/f port(O)        port(1)  port(3)




                                                                                               45




                2.5.2.1.4.4.3 Two Operation - Four Port Assignment table (Shared ports
  Input A          Input B         Output Code Input A           Input B       Output           Code     Code
                            ALU                                             BMU                           ES

  port (O)         al/bm?ma por (3) 9/a/b port (O)               port (1) por (2)
  port (O)         port (1) por (2) 8     port (O)               al/bm?ma por (3)
  port (O)         port (3)        alu     4        port (O)     port (1) por (2)
  port (O)         port (3)        por (2) C     port (O) port (1)             bmu
  bm/ma?al         port (1)        por (2) 9/a/b port (O) port (1)             por (3)
  port (O)         port (1)        por (3) 8     bmfmafal port (1)             por (2)
  port (2)         port (1)        alu     4        port (O)     port (1)      por (3)
  port (2)         port (1)        por (3) C        port (O)     port (1)      bmu
  port (O)         port (1)        por (3) 8        port (O)     port (1)      por (2)
                            ALU                                              MAU

  port (O)         port (1) por (2) 8     port (O)                                       (3)                1.
  port (O)         al/bm?ma por (3) 9/a/b port (O)               port (1)      por (2)
  port (O)         port (1) por (2) 8     port (O)               port (3)           al          4
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 82 of 94 PageID #: 233


                                                                                         US 6,289,434 B1
                                                       31                                                                   32
                                                            -continued
                2.5.2.1.4.4.3 Two Operation - Four Port Assignment table (Shared ports
  Input A          Input B             Output Code Input A                     Input B          Output          Code
   O    (O)          O                 alu                      O      (O)     port (3           O       (2)
   O    (O)          O                     O     (3)           bmfmafal         O                O       (2)
                     O                     O     (2)            O      (O)      O                O       (3)
   O    (O)          O                     O     (3)            O      (2)      O                   al
   O    (O)          O                 alu                      O      (2)      O                O       (3)
   O    (O)          O                     O     (2)            O      (O)      O                O       (3)
   O    (2)          O                     O     (3)            O      (O)      O                   al
                                                                                               BMU

   O    (O)        alfb         al         O     (3)            O      (O)      O                O       (2)
   O    (O)          O                     O     (2)            O      (O)     alfb      al      O       (3)
        (O)                                                            (O)                               (2)
   O
   O    (O)
                     O
                     O      s              O
                                            al
                                                 (2)
                                                                O
                                                                O      (O)
                                                                                O
                                                                                O
                                                                                                 O


                     O                     O     (2)            O      (O)      O                O       (3)
   O    (O)          O                     O     (3)    8      bmfmafal         O                O       (2)
   O    (2)          O                      al                  O      (O)      O                O       (3)
   O    (2)          O                     O     (3)            O      (O)      O
   O    (O)          O                     O     (3)            O      (O)      O                O       (2)




              2.5.2.1.4.4.4. Two Operation - Three Port Assignment Table (No Sharing)
                         ALU                                                          BMU                              ES

  Input A        Input B             Output            Code Input A          Input B          Output           Code Code

                 port(1)             alu                4 port(O)
                 port (1)            alu                O brmfmafal
                 port(1)             port(2)           9/a/b port(O)
                 al?bm?ma            alu                     port(2)
                 al/bm/ma port(2)                            port(O)
                 al?bm?ma alu                                bmfmafal
                 port(1) port(2)                             bmfmafal
                 al?bm?ma            alu               5/6/7 port(O)
                         ALU                                                             MAU

  Input A        Input B             Output            Code Input A          Input B          Output           Code Code

                 port(1)             alu                     port(O)         al?bm/ma         mau              1/2/3
                 port(1)             alu                     bmfmafal        al/bm/ma port(2)                  dfeff
                 port(1)             port(2)                 port(O)         al?bm/ma         mau              1/2/3
                 al?bm?ma            alu                     port(2)         port(1)           al
                 al/bm/ma port(2)                            port(O)         port(1)           al
                 al?bm?ma alu                                bmfmafal port(1)                 port(2)
                 port(1) port(2)                             bmfmafal al?bm/ma                mau
                 al?bm?ma            alu               5/6/7 port(O)         port(1)          port(2)
                         MAU                                                             BMU

  Input A        Input B             Output            Code Input A          Input B          Output           Code Code

                 port(1)               al                    port(O)                                           1/2/3
                 port(1)               al                    bmfmafal                                          dfeff
                 port(1)             port(2)                 port(O)                                           1/2/3
                 al?bm/ma            mau                     port(2)
                 al/bm/ma port(2)                            port(O)
                 al?bm/ma mau                                bmfmafal
                 port(1) port(2)                             bmfmafal
                 al?bm/ma            mau               5/6/7 port(O)


       Note. In three port modes, only one output to a port is
  allowed, viz., port (2)
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 83 of 94 PageID #: 234


                                                                 US 6,289,434 B1
                                       33                                                                                  34


             2.5.2.1.4.4.5 Two Operation - Three Port Assignment Table (Shared Ports
  Input A        Input B    Output Code Input A           Input B      Output         Code Code
                     ALU                                             BMU                       ES

  port (2)       port (1)   al         4       port (O)   port (1)     bmu        O
  port (O)       port (1)   al         O       port (2)   port (1)     bmu        4            O
  port (O)       port (1)   port (2)   8       port (O)   port (1)     bmu        O
  port (O)       port (1)   al         O       port (O)   port (1)     port (2)   8            O
  port (O)       al?bm?ma   alu        1/2/3   port (O)   port (1)     port (2)   8            O
  port (O)       port (1)   port (2)   8       port (O)   alfbm?ma     bimu       1/2/3
  port (O)       al/bm/ma   port (2)   9/a/b   port (O)   port (1)     bmu        O         O
  port (O)       port (1)   al         O       port (O)   al/bm/ma     port (2)   9/a/b
  bm/ma?al       port (1)   port (2)   9/a/b   port (O)   port (1)     bmu        O
  port (O)       port (1)   al         O       bm/ma?al   port (1)     port (2)   9/a/b        O
  bm/ma?al       port (1)   al         1/2/3   port (O)   port (1)     port (2)   8
  port (O)       port (1)   port (2)   8       bm/ma?al   port (1)     bmu        1/2/3
                     ALU                                              MAU

  port (2)       port (1)   al         4       port (O)   port (1)         al     O
  port (O)       port (1)   al         O       port (2)   port (1)         al     4         O
  port (O)       port (1)   port (2)   8       port (O)   port (1)       al       O
  port (O)       port (1)   al         O       port (O)   port (1)     port (2)   8            O
  port (O)       al?bm?ma   alu        1/2/3   port (O)   port (1)     port (2)   8            O
  port (O)       port (1)   port (2)   8       port (O)   al/bm/ma     mau        1/2/3
  port (O)       al/bm/ma   port (2)   9/a/b   port (O)   port (1)       al       O         O
  port (O)       port (1)   al         O       port (O)   al/bm/ma     port (2)   9/a/b
  bm/ma?al       port (10   port (2)   9/a/b   port (O)   port (1)       al       O
  bm/ma?al       port (1)   port (2)   9/a/b   port (O)   port (1)       al       O
  port (O)       port (1)   al         O       bm/ma?al   port (1)     port (2)   9/a/b        O
  bm/ma?al       port (1)   al         1/2/3   port (O)   port (1)     port (2)   8
  port (O)       port (1)   port (2)   8       bm/ma?al   port (1)       al       1/2/3     O
                     MAU                                               BMU

  port (2)       port (1)     al       4       port (O)   port (1)                O
  port (O)       port (1)     al       O       port (2)   port (1)                4         O
  port (O)       port (1)   port (2) 8         port (O)   port (1)                O
  port (O)       port (1)     al       O       port (O)   port (1)     port (2) 8           O
  port (O)       al?bm/ma   mau        1/2/3   port (O)   port (1)     port (2) 8           O
  port (O)       port (1)   port (2)   8       port (O)   alfbm?ma     bimu     1/2/3
  port (O)       al/bm/ma   port (2)   9/a/b   port (O)   port (1)              O           O
  port (O)       port (1)     al       O       port (O)   al/bm/ma     port (2) 9/a/b
  bm/ma?al       port (1)   port (2)   9/a/b   port (O)   port (1)              O
  port (O)       port (1)     al       O       bm/ma?al   port (1)     port (2) 9/a/b          O
  bm/ma?al       port (1)     al       1/2/3   port (O)   port (1)     port (2) 8
  port (O)       port (1)   port (2)   8       bm/ma?al   port (1)              1/2/3       O


  2.5.2.1.4.4.6 Three Operation-Four Port Assignment Table                                The three operation 4 port combinations are as follows:
  (No Sharing)


                                                                                ALU                          BMU                        MAU              ES

                                                                 In A. In B       Out     Code      In A. In B   Out     Code In A.   In B   Out   Code Code
                                                                                                                 3-1-0

                                                                 p (0) p (3) p (2)         c        regs p (1) bmu 1/2/3 regs regs mau 5/6/7             O
                                                                 p (2) p. (1) p (3)        c        p (O) regs bmu 1/2/3 regs regs mau 5/6/7             3
                                                                 p (O) p (1) p (3)         8        regs regs p (2) d/eff regs regs mau 5/6/7            O
                                                                                                                 3-0-1

                                                                 p (2) p. (1) p (3)        c        regs regs bmu 5/6/7 p. (O) regs mau 1/2/3            1
                                                                 p (O) p (1) p (2)         8        regs regs bmu 5/6/7 regs regs p (3) d/eff            1
                                                                                                                 O-1-3

                                                                 regs regs        alu 5/6/7 regs p (1) bmu 1/2/3 p (0) p (3) p (2)                  c    2
                                                                 regs regs        alu 5/6/7 p (O) regs bmu 1/2/3 p (2) p. (1) p (3)                 c    3
                                                                 regs regs        alu 5/6/7 regs regs p (2) d/eff p (0) p (1) p (3)                 8    2
                                                                                                                  -O-3

                                                                 regs p (1) alu 1/2/3 regs regs bmu 5/6/7 p. (O) p (3) p (2)                        c    1.
                                                                 regs regs p (2) d/eff regs regs bmu 5/6/7 p. (O) p (1) p (3)                       8    1.
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 84 of 94 PageID #: 235
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 85 of 94 PageID #: 236


                                                               US 6,289,434 B1
                                        37                                                                                          38
                                             -continued
            2.5.2.1.4.4.7 Three Operation - Four Port Assignment Table (Shared Ports
              ALU                            BMU                       MAU                         ES

   In A. In B      Out   Code   In A.    In B   Out   Code In A.   In B         Out     Code Code

  regs    p (1)    p (2) 9/a/b p (O) p (1) bmu O regs regs                  p (3)       d/eff      1
  p (O)   p (3)    p (2) c p (O) p (1) bmu O regs regs                      mau         5/6/7      O
  p (O)   p (1)    p (2) 8 p (O) regs p (3) 9/a/b regs regs                 mau         5/6/7      3
  p (2)   p. (1)   p (3) c regs regs bmu 5/6/7 p. (O) p (1)                 mau           O        1.
  p (O)   p (1)    p (2) 8 regs regs bmu 5/6/7 p. (O) regs                  p (3)       9/a/b      1
  regs     regs     alu 5/6/7 p. (O) p (1) bmu O p (O) p (3)                p (2)         c        2
  regs     regs     alu 5/6/7 p. (O) p (1) bmu O p (2) p. (1)               p (3)         c        3
                                                                                 15

  2.5.2.1.4.4.8 Three Operation- Three Port Assignment                                     The three operation 3 port combinations are as follows:
  Table



                                                                                           300. 030, 003. 210, 201: 120,021. 012, 102, 111
                                                                           ALU                                       BMU                               MAU                   ES

                                                               In A. In B         Out      Code         In A. In B        Out     Code In A.       In B     Out     Code Code



                                                               p (O) p (1) p (2)            8           regs regs bmu 5/6/7 regs regs mau 5/6/7                              3
                                                                                                                          O-3-O

                                                               regs regs          alu 5/6/7 p (O) p (1) p (2)                      8      regs regs mau 5/6/7                0
                                                                                                                          O-O-3

                                                               regs regs          alu 5/6/7 regs regs bmu 5/6/7 p. (O) p (1) p (2)                                    8      3
                                                                                                                          2-1-0

                                                               p (0)   p (1)      alu O regs                     regs     p (2)   d/eff   regs     regs     mau     5/6/7    O
                                                               p (2)   p. (1)     alu 4. p (O)                    regs    bmu     1/2/3   regs     regs     mau     5/6/7    3
                                                               regs    p (1)     p (2) 9/a/b p (O)                regs    bmu     1/2/3   regs     regs     mau     5/6/7    3
                                                               p (O)    regs     p (2) 9/a/b regs                p (1)    bmu     1/2/3   regs     regs     mau     5/6/7    O
                                                                                                                          2-0-1

                                                               p (0) p (1) alu O regs regs bmu 5/6/7 regs regs p (2) d/eff                                                   3
                                                               p (2) p. (1) alu 4 regs regs bmu 5/6/7 p. (O) regs mau 1/2/3                                                  1
                                                               regs p (1) p (2) 9/a/b regs regs bmu 5/6/7 p. (O) regs mau 1/2/3                                              1
                                                                                                                           -2-0

                                                               regs     regs     p (2)     d/eff        p (O)    p (1)    bmu O regs               regs     mau     5/6/7    3
                                                               p (O)   regs       alu      1/2/3        p (2)    p. (1)   bmu 4 regs               regs     mau     5/6/7    0
                                                               p (O)   regs       alu      1/2/3         regs    p (1)    p (2) 9/a/b regs         regs     mau     5/6/7    O
                                                               regs    p (1)      alu      1/2/3        p (O)     regs    p (2) 9/a/b regs         regs     mau     5/6/7    3
                                                                                                                          0-2-1

                                                               regs    regs       alu      5/6/7        p (O)    p (1)    bmu O regs               regs     p (2)   di?e/f   2
                                                               regs    regs       alu      5/6/7        p. (2)   p. (1)   bmu 4 p. (O)             regs     mau     1/2/3    2.
                                                               regs    regs       alu      5/6/7         regs    p (1)    p (2) 9/a/b p (O)        regs     mau     1/2/3    2.
                                                               regs    regs       alu      5/6/7        p (O)     regs    p (2) 9/a/b regs         p (1)    mau     1/2/3    3
                                                                                                                          0-1-2

                                                               regs    regs       alu      5/6/7        regs      regs    p (2)   d/eff   p (0)    p (1)    mau O            O
                                                               regs    regs       alu      5/6/7        p (O)     regs    bmu     1/2/3   p (2)    p. (1)   mau 4            3
                                                               regs    regs       alu      5/6/7        p (O)     regs    bmu     1/2/3    regs    p (1)    p (2) 9/a/b      3
                                                               regs    regs       alu      5/6/7        regs     p (1)    bmu     1/2/3   p (O)     regs    p (2) 9/a/b      2
                                                                                                                           -0-2

                                                               regs     regs p (2)         d/eff        regs     regs     bmu     5/6/7   p. (O)   p (1)    mau O            2
                                                               p (2)   regs alu            1/2/3        regs     regs     bmu     5/6/7   p (O)    p (1)    mau O            2
                                                               regs    p (1) alu           1/2/3        regs     regs     bmu     5/6/7   p. (O)    regs    p (2) 9/a/b      1
                                                               regs    p (1) alu           1/2/3        regs     regs     bmu     5/6/7   p. (O)    regs    p (2) 9/a/b      1
                                                                                                                           -1-1

                                                               p (O)   regs       alu      1/2/3         regs    p (1)    bmu     1/2/3   regs     regs     p (2)   d/eff    0
                                                               p (O)   regs       alu      1/2/3         regs    p (1)    bmu     1/2/3   p (2)    regs     mau     1/2/3    0
                                                               regs    p (1)      alu      1/2/3        regs     regs     p (2)   d/eff   p (O)    regs     mau     1/2/3    1
                                                               regs    p (1)      alu      1/2/3        p (2)    regs     bmu     1/2/3   p (O)    regs     mau     1/2/3    1
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 86 of 94 PageID #: 237


                                                                       US 6,289,434 B1
                                           39                                                                               40
                                                -continued
                           3OO O30 OO3, 210, 201 120 021 O12 102 111

              ALU                               BMU                            MAU                   ES

   In A. In B      Out     Code    In A.    In B    Out     Code In A.      In B    Out     Code Code

   regs    p (1)    alu    1/2/3   p (O)     regs   bmu     1/2/3    regs   regs    p (2)   d/eff    3
   p (O)   regs     alu    1/2/3    regs    p (1)   bmu     1/2/3   p (2)   regs    mau     1/2/3    0
   regs    p (1)    alu    1/2/3    regs     regs   p (2)   d/eff   p (O)   regs    mau     1/2/3    1
   regs    p (1)    alu    1/2/3   p (2)     regs   bmu     1/2/3   p (O)   regs    mau     1/2/3    1
   regs     regs   p (2)   d/eff   p (O)     regs   bmu     1/2/3    regs   p (1)   mau     1/2/3    3
   regs     regs   p (2)   d/eff    regs    p (1)   bmu     1/2/3   p (O)   regs    mau     1/2/3    2
   regs     regs   p (2)   d/eff    regs    p (1)   bmu     1/2/3   p (O)   regs    mau     1/2/3    2
   p (2)   regs     alu    1/2/3    regs    p (1)   bmu     1/2/3   p (O)   regs    mau     1/2/3    2.


  2.6 Addressing                                                                            2.6.2.1.3 Pointer Indirect Addressing with Post-Modify
  2.6.1 Instruction                                                                            In pointer indirect addressing with post-modify, the oper
    In this architecture, program and data memory share the                                 and is addressed through the memory pointer and the
  Same memory Space. Program memory hierarchy is built on                                   memory pointer is modified after the access by adding the
  the concept of pages. Pages are 64K Dwords (32 bit word)                                  value in the Specified indeX register to it.
  in size. Each MPU can directly address program memory                                     2.6.2.1.4 Circular Addressing
  locations automatically (ie, without any program                                             In circular addressing, one of the memory accesses can be
  intervention) through the least significant word (lower 16                                either a read from or a write to, a circular buffer maintained
  bits) of the Program Counter (PC) within a 64KDword (32                             25    in local memory. The address pointer wraps around on
  bit word) page of memory. To address a program memory                                     Sequential reads or writes.
  location that is off page, program intervention is required,                              2.6.2.1.5 FIFO Addressing
  viz, the next most significant 8 bits of the PC must be loaded.                              In FIFO addressing, one of the memory accesses can be
  Pages are relocatable in the 64 MByte UMP address space.                                  either a read from or a write to, a FIFO that is maintained in
  This is the current implementation of the UMP. In Subse                                   local memory. FIFO flags can be used as condition codes for
  quent implementations the addressable range may expand to                                 program branches.
  4 GB.                                                                                     2.6.2.1.6 Bit Reversed Addressing
    The MPU instruction space is also addressed by the Link                                    Bit reversed addressing is useful for implementing FFTs.
  Register (LR). The Link Register is used for subroutine                                   2.7 Program Execution
  returns and hardware-loop returns. The operation of these                           35    2.7.1 Pipeline Operation
  registers is explained in detail in the Section on program                                   The MPU's implement a classic RISC pipeline for
  execution.                                                                                instruction execution. In its most basic form, its a four phase
  2.6.2. Data                                                                               pipeline. The four phases of the MPU pipeline are:
     Data memory hierarchy is also built on the concept of 64K
  Dword pages and the concept of 32 Dword blocks. Sequen                              40
  tial access to the local memory Spaces is within a 64 word                                        e IF          -Instruction Fetch and Preliminary Decode
  directly addressed block if it is to a four-port memory Space                                     e OF          -Operand Fetch and Primary Decode
                                                                                                    s EX          -Execute
  or within a 256 word sequentially addressed block if it is to                                     e WB          -Write Back
  a Single or multi-port memory Space. Page data memory
  address's are effectively the concatenation of the least                            45
  significant 8, 10 or 11 bits of the memory pointers for each
  access, with the 5 bit direct addresses. Move instructions can
  Set the memory pointers. Pages are relocatable in a 64                                                   Clock m      Clock m+1     Clock m+2      Clock m+3
  MByte UMP address space.
  2.6.2.1 Addressing Modes                                                            50 Instr.n             IF             OF            EX             WB
     All Data addressing in computational instructions is done                           Instr. n+1                         IF            OF             EX
  through four fields in the least significant 20 bits of the                            Instr. n+2                                       IF             OF
                                                                                         Instr. n+3                                                      IF
  instruction word. A maximum of four independent memory
  accesses are allowed per computational instruction. There
  may be another memory access if there is a concurrent move                          55       The EXECUTE part (EX) of the pipeline can be extended
  instruction also being executed. These may be read or write                               over multiple clocks, depending on the complexity of the
  accesses. The four fields may specify either pointer concat                               operation. For example, a multiply operation would take two
  enated direct addresses or indirect addresses, depending on                               clock cycles to execute, whereas, an alu or shift operation
  the addressing mode for that field.                                                       would take only one clock cycle to execute. Pipelined
  2.6.2.1.1 Pointer Direct Addressing                                                  60   consecutive multiply accumulates would produce a result
     In pointer direct addressing, the address of each memory                               every clock cycle, but the execution latency would be two
  access is formed by concatenating the most significant bits                               clock cycles. Three computational operations can be started
  of a memory pointer with the 5 bit direct address specified                               every clock cycle. The multiplier latency is maintained by
  in the appropriate instruction field.                                                     the assembler, in that a non-multiply operation using the
  2.6.2.1.2 Pointer Indirect Addressing                                                65   multiplier may not be started in the instruction following a
     In pointer indirect addressing, the memory pointer is                                  multiply. On the other hand, Successive multiply-accumulate
  directly used to address the operands.                                                    instructions are allowed.
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 87 of 94 PageID #: 238


                                                               US 6,289,434 B1
                                 41                                                                         42
  2.7.1.1 Description of Phases                                                  if (condition) goto long direct address;
  2.7.1.1.1 Instruction Fetch Phase (IF)
     MPUs fetch two instructions in the same clock cycle (for
  a Super-Scalar two issue pipeline.) Both instructions are                      Phase          Operations
  Simultaneously dispatched for execution depending on the                  5
  type of the instruction and availability of resources.                         IF             preliminary decode:
  Resources include execution units and memory access                                           conditional direct goto flag = TRUE.;
  cycles. There can only be five local memory accesses in any                                   if (prediction bit)
  one clock cycle. Four of these accesses are to the four port                                     PC (15:0) = 16 bits of immediate long address in instruction;
                                                                                                  PC Buffer = PC + 1:
  memory while the fifth one can be to either the local single                                  else
  port memory or to an external memory location. Most                                             PC = PC + 1;
  Branch instructions can be executed in parallel with com                                         PC Buffer = 16 bits of immediate long address in instruction;
  putational instructions. Instructions that cannot be executed                  OF             if (conditional direct goto flag)
                                                                                                   if (condition .xor-prediction)
  in parallel are held till the next decode phase. There is only                                        PC = PC Buffer;
  a two instruction buffer in each MPU (for two issue Super                 15                          IF = NULL.; (nullify current (wrong) instruction fetch)
  Scalar operation), i.e., the MPU can only look ahead two                       EX             null:
  instructions. Speculative fetching of branch target instruc                    WB             null:
  tions is also performed, which, as is shown in the Section on
  branching, greatly improves processor performance. In the                      2.7.1.2.3 Unconditional In-Direct Branch
  IF phase a preliminary decode of the instruction is done,                      goto (amemnfive bit address); // any of mem0,mem1,
  Such as determining the instruction type, ie computational or                       mem2,mem3 allowed
  non-computational, etc.                                                        goto (GmemShort address;
  2.7.1.1.2. Operand Fetch and Decode Phase (OF)
     Data integrity over consecutive instruction writes and
  operand fetches from the same location is maintained by                   25
  assembler or compiler (Software) pipelining of the write                            Phase             Operations
  back data. Computational instructions can fetch up to four                          IF                preliminary decode;
  memory operands in each phase. Since only four memory                                                 indirect goto flag = TRUE;
  accesses can be made by a computational instruction in one                          OF                if (indirect goto flag)
                                                                                                           fetch operand;
  cycle, writes from previous instructions have priority over                                              PC = operand;
  reads from the current instruction. When Such a contention                                              IF = NULL.; nullify current (wrong) instruction fetch)
  is encountered, the MPU is stalled until the the next cycle.                        EX                null;
  Instruction decode is accomplished through direct decode of                         WB                null;
  the opcode and type bits in the instruction word, and indirect
  decode through the dictionaries.                                          35   2.7.1.2.4 Conditional In-Direct Branch
  2.7.1.1.3 Execute Phase (EX)                                                   if (condition) goto (amemnfive bit address); // mem0,
     During the execute phase, the address computations with                          mem1,mem2,mem3
  the indeX registers and the execution unit operations are                      if (condition) goto (a memShort address;
  performed. Results from the current execute phase are
  available to the next instruction's execute phase through the             40
  alu, mau and bmu output registers and to the execute phase
  after that through the alureg, bmureg and maureg Output                                  Phase                Operations
  registers.
                                                                                           IF                   preliminary decode:
  2.7.1.1.4 Writeback Phase(WB)                                                                                 conditional indirect goto flag = TRUE.;
     In the writeback phase, the results of the operations are              45                                  PC = PC + 1;
  written to memory. Write memory accesses always have                                     OF                   if (conditional indirect goto flag)
  priority over reads.                                                                                             fetch operand;
  2.7.1.2 Branch Instructions                                                                                     if (condition) then
                                                                                                                     PC = operand;
     In this section we will deal in detail with all the pipelining                                                     IF = NULL.;
  issueS associated with program flow instructions. Each Step               50             EX                   null;
  of the pipeline alongwith all that is happening will be                                  WB                   null;
  explained.
     Note: What follows are details for a single issue pipeline                  2.7.1.2.5 Unconditional Direct Subroutine Branch
  only.                                                                          call long direct address,
  2.7.1.2.1 Unconditional Direct Branch                                     55
  goto long direct address,
                                                                                 Phase Operations
  Phase     Operations                                                      60   IF        preliminary decode:
                                                                                           if (count valid flag) II always valid except when
  IF        preliminary decode:                                                            immediately
            PC (15:0) = 16 bits of immediate long address in instruction;                     direct call flag = TRUE.: If following an
  OF        null;                                                                               indirect “for instruction
  EX        null;                                                                               if (for count l= 0)
  WB        null;
                                                                            65
                                                                                                   TOS (31) = TRUE.;
                                                                                                else
                                                                                                  TOS (31) = .FALSE.:
  2.7.1.2.2 Conditional Direct Branch
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 88 of 94 PageID #: 239


                                                                   US 6,289,434 B1
                                        43                                                                                   44
                                    -continued                                                                            -continued
  Phase Operations                                                                 Phase Operations
          if (for loop flag &&. (for end addr = = PC (6:0)) &&.                                    PC = PC Buffer;
          (for count = 0))                                                                       for loop flag = PC Buffer (31);
             TOS (30:0) = LNK:                                                                   IF = NULL;        If nullify current (wrong) instruction fetch
          else                                                                     EX      if (pop flag)
            TOS (30:0) = PC + 1:                                                              TOS = (SP);
          for loop flag = .FALSE.;                                                            pop flag = .FALSE.;
        PC = immediate long address in instruction;                                           tos valid flag = TRUE.;
        SP = SP - 1;                                                                       if (push flag)
           tos valid flag = TRUE.                                                             (SP) = TOS;
        else                 // previous instruction was an indirect “for”                    push flag = .FALSE.;
           IF = NULL;        // nullify instruction fetch                                  null:
  OF    if (direct call flag && IF = NULL.)
           (SP) = TOS; // TOS is Top Of Stack cache register                  15
  EX    null:                                                                      2.7.1.2.7 Unconditional In-direct Subroutine Branch
  WB    null:
                                                                                   call (amemnfive bit address); // any of mem0,mem1,
                                                                                        mem2,mem3 allowed
  2.7.1.2.6 Conditional Direct Subroutine Branch                                   call (a memShort address;
  if (condition) call long direct address;
                                                                                   Phase           Operations
  Phase Operations                                                                 IF              preliminary decode:
  IF    preliminary decode:                                                   25                   if (count valid flag)
        if (count valid flag)                                                                         in-direct call flag. TRUE.;
           conditional direct call flag = TRUE.;                                                      if (for count = 0)
           if (prediction bit)                        // branch likely                                   TOS (31) = TRUE.;
                                                                                                     else
              prediction flag = TRUE.;                                                                  TOS (31) = .FALSE.:
              if (for loop flag &&. (for end addr = = PC (6:0)))                                     if (for loop flag &&. (for end addr = = PC (6:0)) &&.
                 if (for count = 0)                                                                  (for count = 0))
                    TOS (31) = TRUE.;                                                                   TOS (30:0) = LNK:
                    TOS (30:0) = LNK:                                                                else
                    PC Buffer (31) = TRUE.:                                                                TOS (30:0) = PC +1;
                    PC Buffer (30:0) = LNK:                                                          for loop flag = .FALSE.;
                  else
                                                                                                     SP = SP - 1;
                     TOS (31) = .FALSE.:                                      35                     tos valid flag = TRUE.;
                     TOS (30:0) = PC + 1:                                                          else
                     PC Buffer (31) = .FALSE.:                                                       IF = NULL.;
                     PC Buffer (30:0) = PC + 1:                                    OF              if (indirect call flag && IF = NULL.)
                else
                  TOS (31) = for loop flag:                                                           fetch operand;
                  TOS (30:0) = PC + 1:                                                                (SP) = TOS;
                   PC Buffer (31) = for loop flag:                            40                      PC = operand; If operand has branch address
                   PC Buffer (30:0) = PC + 1:                                                      IF = NULL.; (nullify current (wrong) instruction fetch)
                PC = immediate long address in instruction;
                                                                                   EX              null:
                SP = SP - 1;
                                                                                   WB              null:
                tos valid flag = TRUE.
                for loop flag = .FALSE.;                                           2.7.1.2.8 Conditional In-direct Subroutine Branch
          else                                        // branch unlikely      45
                prediction flag = .FALSE.;                                         if (condition) call (Gmemnfive bit address); // mem0,
                if (for loop flag &&. (for end addr = = PC (6:0)))                      mem1,mem2,mem3
                   if (for count = 0)                                              if (condition) call (GmemShort address;
                      PC (30:0) = LNK:
                  else
                       PC (30:0) = PC + 1:                                    50
                else
                  PC (30:0) = PC +1;                                               Phase Operations
                PC Buffer (31) = .FALSE.:
                PC Buffer (30:0) = immediate long address in instruction;          IF      preliminary decode:
        else IF = NULL.;                                                                   if (count valid flag)
  OF    if (conditional direct call flag && IF = NULL.)                       55              conditional indirect call flag = TRUE.;
           if (prediction flag)                                                               if (prediction bit)                     // branch likely
              (SP) = TOS;                                                                        prediction flag = TRUE.;
              if (condition)                                                                     if (for loop flag & & (for end
                 pop flag = TRUE.;                                                               addr = = PC (6:0)))
                  SP = SP + 1;                                                                      if (for count = 0)
                  tos valid flag = .FALSE.;                                   60                       TOS (31) = TRUE.;
          else                                                                                         TOS (30:0) = LNK:
                if (condition)                                                                         PC Buffer (31) = TRUE.:
                   TOS (31) = for loop flag:                                                               PC = LNK:
                   TOS (30:0) = PC;                                                                  else
                   push flag = TRUE.;                                                                      TOS (31) = .FALSE.:
                  SP = SP - 1:
                                                                              65
                                                                                                           TOS (30:0) = PC + 1:
                tos valid flag = TRUE.;                                                                    PC Buffer (31) = .FALSE.:
          if (condition .xor-prediction flag)      // incorrectly predicted                                PC = PC + 1;
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 89 of 94 PageID #: 240


                                                                       US 6,289,434 B1
                                           45                                                                             46
                                                                                      if (condition) return;
                                      -continued
  Phase Operations
                 else                                                            s Phase      Operations
                   TOS (31) = for loop flag:                                          IF      preliminary decode:
                   TOS (30:0) = PC + 1:                                                       conditional return flag = TRUE.;
                   PC Buffer (31) = for loop flag:                                            if (prediction bit)
                    PC = PC + 1;                                                                   prediction flag = TRUE.;
                 SP = SP - 1;                                                                      PC Buffer (31) = for loop flag:
                 tos valid flag = TRUE.;                                         1O                PC Buffer (30:0) = PC (30:0) + 1:
                 for loop flag = .FALSE.;                                                          if (tos valid flag)
            else                                           // branch unlikely                        PC = TOS;
                 prediction flag = .FALSE.;                                                           for loop flag = TOS (31);
                 if (for loop flag &&. (for end addr = = PC (6:0)))                                else
                    if(for count = 0)                                                                 PC = operand;                         ff from stack
                       PC (30:0) = LNK:                                          15                   for loop flag = operand (31);
                   else                                                                            tos valid flag = .FALSE.;
                      PC (30:0) = PC + 1:                                                          SP = SP + 1;
                 else                                                                         else
                   PC (30:0) = PC +1;                                                              prediction flag = .FALSE.;
                 PC Buffer (31) = .FALSE.:                                                         PC = PC + 1;
        else                                                                     2O                if (tos valid flag)
           IF = NULL.;                                                                               PC Buffer = TOS:
  OF    if (conditional indirect call flag && IF = NULL.)                                          else
            fetch operand;                                                                          PC Buffer = operand;                      ff from stack
            if (prediction flag)                                                      OF      if (conditional return flag)
               (SP) = TOS;                                                                       if (condition .xor-prediction)
               if (condition)                                                                       PC = PC Buffer;
                  pop flag = TRUE.;                                              25                 for loop flag = PC Buffer (31);
                  SP = SP + 1;                                                                      IF = NULL.;           If nullify current (wrong) instruction
                  tos valid flag = .FALSE.;                                                         fetch
            else                                                                              if (prediction flag)
               if (condition)                                                                    fetch (SP);
                  TOS (31) = for loop flag:                                                      if (condition)
                  TOS (30:0) = PC (30:0);                                        3O                 SP = SP-1;
                  push flag = TRUE.;                                                                tos valid flag = TRUE.; // always set true, although IF
                   SP = SP - 1:                                                                       Overrides setting
                   tos valid flag = TRUE.;                                                         else
            if (condition)                                                                           TOS = (SP);
                 PC = operand;                                                                else
            if (condition .xor-prediction flag)                                  35                if (condition)
               for loop flag = PC Buffer (31);                                                        SP = SP +1;
               IF = NULL.;           If nullify current (wrong) instruction                           tos valid flag = .FALSE;
                 fetch to fix TOS                                                                    pop flag = TRUE;
  EX    if (pop flag)                                                                 EX      if (pop flag)
           TOS = (SP);                                                                           TOS = (SP);
           pop flag = .FALSE.;                                                   40              tos valid flag = TRUE.;
           tos valid flag = TRUE.;                                                               pop flag = .FALSE;
        if (push flag)                                                                WB      null:
           (SP) = TOS;
           push flag = .FALSE.;
  WB null;                                                                            2.7.1.3 Loop Instructions
                                                                                 45 2.7.1.3.1 Direct Loop
  2.7.1.2.9 Unconditional Return                                                      for (n) // where 0>nk=256
  return,

                                                                                 50 Phase Operations
            Phase                   Operations                                        IF    preliminary decode:
                                                                                            for direct flag = TRUE.;
            IF                      preliminary decode:                                     TOS (31) = for loop flag:
                                    return flag = TRUE.                                     TOS (30:24) = for end addr;
                                    if (tos valid flag)                          55         if(count valid flag)
                                       PC = TOS;                                              TOS (23:16) = operand; //loop count from memory, previous
                                       for loop flag = TOS (31);                               loop is indirect
                                    else                                                    else
                                      PC = operand;              ff from stack                TOS (23:16) = for count;
                                       for loop flag = operand (31);                        TOS (15:0) = LNK:
                                    tos valid flag = .FALSE.;                               tos valid flag = TRUE.
                                    SP = SP + 1;                                 60         for end addr = 7 lsbs of immediate end address in instruction
            OF                      if (return flag)                                        word;
                                      TOS = (SP);                                           for count = 8 bits of immediate (loop count - 1) in
                                       tos valid flag = TRUE.;                              instruction word;
            EX                      null:                                                   for loop flag = TRUE.;
            WB                      null:                                                   count valid flag = TRUE.;
                                                                                 65         LNK = PC = PC + 1:
                                                                                            SP = SP - 1;
  2.7.1.2.10 Conditional Return
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 90 of 94 PageID #: 241


                                                                  US 6,289,434 B1
                                        47                                                                                   48
                                     -continued                                                                           -continued
  Phase Operations                                                                  Phase Operations
  OF     if (for direct flag)                                                                              SP = SP + 1;
         (SP) = TOS;                                                                                       pop flag = TRUE.
  EX     null;                                                                                             tos valid flag = .FALSE.;
  WB     null;                                                                                        else
                                                                                                           PC = PC;
                                                                                                           IF = NULL.; // nullify current instruction fetch
  2.7.1.3.2 Indirect Loop                                                      1O                          and repeat
                                                                                                    else
  for (Gmemnfive bit address); // mem0,mem1, mem2,                                                    PC = PC + 1;
       mem3                                                                                 else
  for (GmemShort address);                                                          OF
                                                                                              PC = PC + 1;
                                                                                            if (pop flag)
                                                                               15              TOS = (SP);
                                                                                               pop flag = .FALSE.;
                                                                                               tos valid flag = TRUE;
  Phase Operations
  IF     preliminary decode:
         for indirect flag = TRUE.,                                                 2.7.1.4 Move Instructions
         TOS (31) = for loop flag:
         TOS (30:24) = for end addr;
         if (count valid flag)                                                      2.7.1.4.1 Immediate Data Move
            TOS (23:16) = for count operand; // from memory, previous
            loop is indirect                                                        memnfive bit address. W =Sixteen bit immediate
         else
            TOS (23:16) = for count;                                           25        data; // n=0,1,2,3
         TOS (15:0) = LNK:                                                          memShort address. W=Sixteen bit immediate data;
         tos valid flag = TRUE.                                                          w=0,1
         for end addr = 7 lsbs of immediate end address in instruction
         word;
         for loop flag = TRUE.;
         count valid flag = .FALSE.;
                                                                                    Phase Operations
         SP = SP - 1;
  OF     if (for indirect flag)                                                     IF      preliminary decode:
            fetch operand;
            for count = 8 bits of immediate (loop count - 1) in operand;            OF      if (INSTR (25:24) = 10)
            count valid flag = TRUE.;                                          35              wr flag = .FALSE.;
            (SP) = TOS;                                                                     else
  EX     null;                                                                                 wr flag = TRUE.;
  WB     null;                                                                              if (INSTR (25:22) = 00x1)
                                                                                               MV Buffer (31:15) = INSTR (23); II sign bit
                                                                                               MV Buffer (14:0) = INSTR (14:0);
  2.7.1.3.3 Loop operation                                                     40
                                                                                            else if (INSTR (24) = 0)
     The following loop pipeline is only a template of loop                                    MV Buffer (31:16) = MV Buffer;
                                                                                               MV Buffer (15:0) = INSTR (23) (14:0);
  operation. Pipeline register assignments Specifically                                     else if (INSTR (24) = 1)
  described for various other instructions will always override                                MV Buffer (31:16) = INSTR (23) (14:0);
  the assignments shown below. In the case of the SP, assign                                   MV Buffer (15:0) = MV Buffer;
                                                                                            if (pointer direct write) // offset = 00h.
  ments in the other instructions would nullify (if opposing)                  45              P3WR ABuffer (7:0) = memm (7:0);
  the ones below.                                                                              if (post index        // memm (30) = 1
                                                                                                  mem = mem + im; // offset = 1Ch (miO), 1 Dh (mi1),
                                                                                                  1Eh (mi2), 1Fh (mi3)
                                                                                            else if (pointer offset write)
  Phase Operations                                                                             P3WR ABuffer (7:5) = memm (7:5);
                                                                               50              P3WR ABuffer (4:0) = INSTR (19:15); // 5 LSB short address
  IF if (for loop flag)                                                                        (offset)
          if (for end addr = = PC (6:0))                                                    else if (short direct write)
             if (count valid flag)                                                             P3WR ABuffer (6:0) = INSTR (21:15);
                if (for count = 0)                                                             P3WR ABuffer (7) = “0”;
                                                                                    EX      if (pointer direct write && wr flag) // offset = 00h
                   for count = for count - 1:                                  55              (mem (29:8) P3WR ABuffer (7:0)) = MV Buffer;
                   for loop flag = TRUE.;                                                   else if pointer offset write && Wr flag)
                 else                                                                          (mem (29:8) P3WR ABuffer (7:0)) = MV Buffer;
                   if (!tos valid flag)                                                     else if (short direct write & & Wr flag)
                      for loop flag = operand (31);       If operand fetched                   (P3WR ABuffer (7:0) + base = MV Buffer;
                        from stack                                                          null:
                        for end addr = operand (30:24);                        60
                        for count = operand (23:16);
                        LNK = operand (15:0);
                   else                                                             2.7.1.4.2 Direct Address Move with Immediate Burst Length
                        for loop flag = TOS (31);
                        for end addr = TOS (30:24);                                 memnfive bit address=ten bit direct address; //
                        for count = TOS (23:16);                               65     Single transfer
                        LNK = TOS (15:0);
                   PC = PC + 1;                                                     ten bit direct address=memnfive bit address, 27; //
                                                                                         burst 27
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 91 of 94 PageID #: 242


                                                                   US 6,289,434 B1
                                         49                                                                                 SO
                                                                                                                     -continued
  Phase Operations                                                             Phase Operations
  IF    preliminary decode:                                                                     mem= memn + im; if           1Eh (mi2), 1 Fh (mi3)
        if (dma length = 0 (dma length = 1 && dma indirect flag)                             if (first transfer) then
           dma indirect flag = .FALSE.;                                                         LADR ABuffer (9:0) = ten bit long direct
           dma rd flag = TRUE.;                                                                   address + 1;
           dma length = INSTR (14:10); // immediate burst length                             else
           from instruction                                                                       LADR ABuffer (9:0) = LADR ABuffer (9:0) + 1:
           length valid flag = TRUE.;                                                      if (dma length = 0 &&. (NOTdma indirect flag))
           PC = PC + 1;                                                                      (dma indirect flag & & dma length = 1))
        else                                                                                 dma rd flag = .FALSE.;
           IF = NULL;                                                                      else
  OF    null:                                                                                 dma rd flag = TRUE.;
  EX    null:                                                                              if (dma length = 0)
  WB    null:                                                             15                  dma length = dma length - 1; II assignment is overridden
                                                                                              by move instr.
  2.7.1.4.3 Direct Address Move with Indirect Burst Length
  memnfive bit address=ten bit immediate address,
     memo offset;
  ten bit immediate address=memnfive bit address,                              EX        if(dma Wr flag)
     memo offset;                                                                          if (pointer direct write) // offset = 00h.
                                                                                              (mem (29:8) P3WR ABuffer (7:0)) = MV Buffer;
                                                                                           else if (pointer offset write)
                                                                                              (mem (29:8) P3WR ABuffer (7:0)) = MV Buffer;
  Phase Operations                                                       25                else if (short direct write)
                                                                                              (P3WR ABuffer (7:0) + base) = MV Buffer;
  IF    preliminary decode:                                                                else if (long direct write)
        if (dma length = 0 (dma length = 1 && dma indirect flag))                             (LADR ABuffer (9:8) P3WR ABuffer (7:0) + base)
           dma rd flag = TRUE.;                                                               = MV Buffer;
           length valid flag = .FALSE.;                                                    dma wr flag = .FALSE.; // always set false, although OF
           PC = PC + 1;                                                                    overrides setting
        else
           IF = NULL.;
  OF    fetch operand (burst length);                                          2.7.1.5 Miscellaneous Instructions
        dma indirect flag = TRUE.;                                             2.7.1.5.1. No-operation
        dma length = operand (4:0); // burst length - 1
        length valid flag = TRUE.;
  EX    null:                                                            35
  WB    null:
                                                                                                  Phase                      Operations
  2.7.1.4.4 MPU DMA Operation                                                                     IF                         preliminary decode;
                                                                         40                       OF                         null;
                                                                                                  EX                         null;
                                                                                                  WB                         null;
  Phase Operations
  OF    if (dma rd flag)                                                       2.7.1.6 Computational Instructions
           if (dma indirect flag && (dma length = 0 &&.                  45    2.7.1.6.1 Non multiply instruction
           length valid flag))
              dma Wr flag = .FALSE.;
           else
                if (long direct address to short address) If direct or
                indirect short address                                              memD Ox23 = alu & memD mask,
                  MV Buffer = (ten bit long direct address + base);                 bmu = bmu << 16:
                else                                                     50         Phase              Operations
                   MV Buffer = (mem);
                if (pointer direct write) // offset = 00h, 1Ch, 1Dh,                IF                 preliminary decode:
                1Eh, 1 Fh                                                                              PC = PC + 1;
                   P3WR ABuffer (7:0) = memm (7:0); ff offset = OOh                 OF                 fetch operands;
                else if (pointer offset write)                                                         if (post index memn & & read from mem. & &
                   P3WR ABuffer (7:5) = memm (7:5);                      55                            limmediate value)
                   P3WR ABuffer (4:0) = INSTR (19:15); // 5 LSB short                                     mem= memn + im;
                   address (offset)                                                                    read dictionaries;
                else if (short direct write)                                                           decode dictionary entries;
                   P3WR ABuffer (6:0) = INSTR (21:15);                              EX                 perform computational operations;
                   P3WR ABuffer (7) = “0”;                                                             if (mau operation)
                else if (long direct write)                               60                              MAU = result of operation;
                   if (first transfer)                                                                 if (alu operation)
                   P3WR ABuffer (7:0) = INSTR (7:0);                                                      ALU = result of operation;
                else                                                                                   if (bmu operation)
                   P3WR ABuffer (7:0) =                                                                   BMU = result of operation;
                   LADR ABuffer (7:0);                                                                 if (agu operation)
                dma wr flag = TRUE.;                                      65
                                                                                                          MEMin = MEMn+ im:
                if (post index) // memm (30) = 1, offset = 1 Ch (miO),                                 if (output = (MAU, ALU or BMU registers)
                1Dh (mi1),                                                                                write appropriate output register to memory;
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 92 of 94 PageID #: 243


                                                           US 6,289,434 B1
                                   S1                                                                  52
                                                                         tions in the pipeline and branches to the interrupt target
                                -continued                               address. The interrupt target address is a fixed decode of the
                                                                         interrupt Specification bits. The interrupt targets are mapped
       memo Ox23 = alu & memD mask,                                      into the MPU memory space.
       bmu = bmu << 16:                                                  2.9 Interface
       Phase       Operations
                                                                            Data transfer into and out of the MPU is through the block
                   if (post index memn & & write to mem)                 communication protocol. The Block communication Speci
                     mem= mem + im;                                      fication can be found in the chapter on UMP architecture.
                                                                         Block data transfers into and out of the MPU can proceed
  2.7.1.6.2 Multiply instruction                                         independent of MPU data path operation. That is, a burst
                                                                         move using a move instruction is basically a DMA transfer
                                                                         and can proceed in parallel with MPU instruction execution.
                                                                         Only one read or write DMA transfer operation can be going
  mau = alu * memo mask:                                                 on at a time. If another move instruction follows, or the
  Phase Operations                                                  15
                                                                         instruction cache makes a request to fill the cache, then the
  IF     preliminary decode:
                                                                         current transfer has to complete before the Second one can
         PC = PC + 1;
                                                                         proceed. While the second transfer is waiting the MPU will
  OF     fetch operands;                                                 stall. During a DMA transfer, the MPU transfer bit in the
         read dictionaries;                                              PSW is set. There are two bits, one for the MPU as a master
      decode dictionary entries;                                         and the other for the MPU as a target. Once the transfer has
  EX1 perform carry-save addition of multiply operation;                 been completed, the appropriate bit is reset.
      mau carry = carry output of carry-save addition;
      mau save = save output of carry-save addition;                                    3. Memory Management Unit
  EX2 if (mau operation)                                                 3.1. Overview
         MAU = mau carry + mau save; (carry propagate addition)
  WB if (output = (MAU, ALU or BMU registers)
                                                                           The Memory Management Unit (MMU) is responsible for
         write appropriate output register to memory;                    all global data transfer operations. This includes inter
                                                                    25   processor transfers, transferS to and from external memory,
                                                                         transfers between local memory units, etc. The MMU arbi
  2.7.1.7 Interrupt Handling                                             trates multiple transfer requests and grants accesses to
  2.7.2 Branching and Looping                                            available parallel data transfer resources. For example, the
     Speculative fetching of branch target instructions allows           MMU could be reading external memory for one MPU
  Zero-Overhead unconditional branches and Zero cycle or                 while it was coordinating and executing three other Separate
  Single cycle conditional branches (depending on whether the            parallel memory data transfers between three MPU pairs.
  branch is taken or not). Static branch prediction is provided          Internal or external memory transferS take place based on
  in the instruction word, which if used judiciously can                 the memory address given by the requesting Source. This is
  consistently provide Zero-Overhead conditional branching.              also true for direct memory to processor or processor to
  Static branch prediction is used to Selectively fetch operands    35   processor data transferS Since every resource on chip is
  So that they are ready for the execution units.                        memory mapped.
     Zero-Overhead loops are implemented using an 8bit Loop              3.2 MMU Operation
  Count/Condition Register (LCR) and a 16 bit Link Register              3.2.1 Arbitration
  (LR). The LCR is used to maintain the current loop count or               There are a total of 16 request ports to the MMU. These
  the loop termination condition code. Loops can have a             40   requests are Serviced based on available communication
  maximum count of 256. The loop terminates when this count              resources, pre-assigned priorities, time of request and round
  reaches Zero or the termination condition is met. The LR               robin schemes. In the current implementation of the UMP,
  contains the address of the first instruction of the current           there are direct data transfer paths to all the peripheral
  loop. The loop count can be an immediate value in the loop             interface blockS. Each of these interfaces has a Supervisor
  instruction or a value in a memory location. The last             45   assigned priority level for data transfers. The MPUs also
  instruction in the loop is specified by its addresses least            have priority levels assigned for a particular task running on
  Significant byte, and is included in the loop instruction word.        them. Again, these priority levels are assigned by the Super
  2.7.3 Subroutines, Interrupts and Nested Loops                         visor. There are a total of eight priority levels. These priority
     Subroutine calls, interrupts and nested loops all make use          levels range from 000 (lowest priority) to 111 (highest
  of a user definable Stack. This Stack can be defined anywhere     50   priority). For example, the CDI (CRT display interface)
  in the memory Space, preferably in local memory, and                   would generally be set to the highest priority level (111)
  cannot be more than 256 locations deep. The Stack Pointer              Since memory accesses to the frame buffer in local memory
  (SP) points to the top of this stack. When a subroutine call,          cannot be interrupted for too long without breaking up the
  interrupt or nested loop is encountered in the instruction             display. The MPUs are assigned any of the lower four
  Stream, the return address is loaded into the Link Register       55   priority levels, ie, levels 0 to 3. This means that it is implied
  (LR), and the address in the LR along with the value in the            that the most significant bit of an MPU priority level is
  LCR is pushed onto the stack. The Stack Pointer is incre               always 0. Therefore, only the two least significant bits of the
  mented. On encountering a return instruction, the current              priority are stored and transferred by the MPUs.
  value in the LR is used as the target address, the Stack is            3.2.2 Privilege
  popped and that new address from the Stack is loaded into         60     Privilege levels (Supervisor or user) are also transmitted
  the LR. This scheme delivers Zero-overhead branches on                 with the transfer requests. AS it Stands writes to Supervisory
  unconditional Subroutine calls, nested loops and interrupts.           memory Segments, words orbits by user transfer requests go
  2.7.4 Power-Up Sequence                                                through without the data being actually written. There is
  2.8 Interrupts                                                         currently no trap generated on Such acceSS Violations.
     On receiving an interrupt request, the MPU disables            65   3.2.3 Resource Allocation
  interrupts, loads the Link Register with the current value of            The MMU routes data transfer requests through it. It
  the Program Counter, completes execution of all the instruc            decodes the top bits of the transfer address and routes the
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 93 of 94 PageID #: 244


                                                       US 6,289,434 B1
                               S3                                                                       S4
  data to the appropriate memory Segment. If the Segment is              4.1.1 Detailed Description
  currently not in use than its lock bit is Set and the transfer            The four timers are specified as timers 0, 1, 2 and 3. All
  proceeds. If the lock bit is Set, meaning that another transfer        four timers are essentially 16 bit down counters. When used
  to the same memory Segment is taking place, than the MMU               in 32 bit mode, the least significant 16 bits of the timer
  does nothing, ie, RDY to the transfer initiator (master)               (timers 0 or 2 as the case may be) is used as a Scaling
  remains deasserted. When the previous transfer completes,              counter. The process of Specifying timers 0 or 2 as Scaling
  than the current transfer is forwarded, and the MMU waits              counters, will Set the respective timers to operate in 32 bit
  for the RDY from the target, which it then passes back to the          mode. There are interrupt bits for each of the timers to
  master. Communication between the MPUs and the MPUs                    Specify whether they should generate an interrupt or not
  and peripherals is through a four lane data highway. The               when they have counted down to zero. The timers can be
  lanes of the highway are basically data transfer resources.            programmed to work in Start-Stop mode or continuous-loop
  Lanes are assigned depending on availability. When only                mode. In the Start-Stop mode of operation the value from the
  one lane is available for multiple transfer requests, than             period register is loaded into the counter and the counter
  arbitration rules apply.                                               counts down to Zero and Stops. It generates an interrupt if the
  3.3 DMA Engine                                                    15
                                                                         respective interrupt bit is Set. It then staySat Zero indefinitely
     The MMU includes a DMA engine that can be pro                       or until another start command is given. In the continuous
  grammed to automatically transfer bursts of data between               loop mode, the counter re-loads itself from its own period
  two memory locations. The DMA registers can be pro                     register when the count reaches Zero and Starts all over
  grammed to perform 2-D data transfers such as in BitBLT                again. This goes on indefinitely, until the Stop command is
  operations. Either the Source or destination address can be            given through the control register.
  designated to be outside the UMP address space, but not                4.1.2 Register Descriptions
  both. When one of the addresses is outside UMP memory                  4.1.2.1 Timer Status and Control Register TSCR (R/W)
                                                                           See FIG. 113.
  Space, then the DMA proceeds by concatenating the 26 bits              4.1.2.2 Timer Period/Scale Registers-TPS0, TP1, TPS2,
  of the external address with the 6 extension bits of the PCI
  External Address Pointer.                                         25   TP3 (R/W)
                                                                           See FIG. 114.
  3.3.1 DMA Registers
  3.3.1.1 Source Byte Address Register-SAR (R/W)                         4.1.2.3 Timer Counters TCO, TC1, TC2, TC3 (R/W)
                                                                           See FIG. 115.
    This address provides up to 64 MB addressing capability.             4.1.3 Memory Map
  Actual implementation may be leSS.                                       See FIG. 116.
    See FIG 107.
  3.3.1.2. Destination Byte Address Register-DAR (R/W)                                          5. Miscellaneous
     This address provides up to 64 MB addressing capability.            5.1 Peripheral connectivity
  Actual implementation may be less.                                        The peripheral interface units are the media links of the
    See FIG. 108.                                                        Unified Media Processor. They input and output various
  3.3.1.3 Transfer Size Register-TSR (R/W)                          35   media types to the UMP for processing. These units have
    This register Specifies the size of the data transfer in 2-D.        very Specific definitions as to the format and Synchronization
    See FIG. 109.                                                        of the various media types. The units that have been pro
  3.3.1.4 Source and Destination 2-D Warp Factor Register                Vided cover most current popular media interfaces. These
  WARP (R/W)                                                             include the PCI and AGP local bus interfaces for commu
    This register specifies the size of the offset that must be     40   nicating with the host CPU in a PC based system. The Video
  added to the Source and destination addresses to find the              Capture interface is provided for use in Video capture and
  Starting address at each new line for linear memory.                   Video telephony applications, while the Auxiliary Serial/
    See FIG. 110.                                                        Parallel interface may be used for capturing and playing
  3.3.1.5 DMA Command Register-DMAC (R/W)                                back telephone conversations or providing CD quality Sur
     This is the DMA command register. Writing this register        45   round Sound for games, movies and music. It can also be
  initiates a DMA operation. therefore, it should be written             used for telecommunications, as in Video and audio
  last.                                                                  telephony, by connecting with an Audio/Modem codec. In
     See FIG. 111.                                                       this case, the UMP, concurrently with other types of
  3.4 Memory Map                                                         processing, also performs the modem function. Finally, the
    See FIG. 112.                                                   50   CRT Display interface provides the sync and video signals
                                                                         for displaying true-color gamma-corrected 24 bit RGB
                      4. Event Timer Unit                                images on a high resolution computer monitor or television
  4.1. Overview                                                          Set.
    The Event Timer Unit has been provided to allow syn                     The Unified Media Architecture introduces the concept
  chronization between the various media Streams. This unit         55   that media Streams can be dealt with in a homogeneous and
  has two 32 bit (pipelined) timers, each of which can be split          consistent manner without the need for Specialized archi
  into two 16 bit timers providing a total of up to four 16 bit          tectures. The underlying principle is one of high Speed
  timers that are independently addressable and Settable. The            compute intensive data processing. By dealing with these
  timers are key in maintaining, transporting and processing             various simultaneous media Streams in a homogeneous
  various media Stream packets So that they keep in lock Step       60   manner, Synchronization and interactivity issues are greatly
  with their time stamps and each other. All MPUs, regardless            Simplified, thereby leading to a simple architecture that can
  of the type of media Stream they are processing, be they               operate at a very high Speed.
  audio, Video, graphics, etc., refer to the Event Timer Unit               The underlying principle behind the media interfaces is
  (ETU) to control their processing rate, data fetches, data             that the nature of the interface and its peculiarities is hidden
  writes, etc. This can be done by directly accessing the           65   from Software running on the MPUs. All communication
  memory site of the ETU or through a system of interrupts               between the MMU and the Interfaces is at the system clock.
  and interrupt handling routines.                                       The interfaces fifo the data internally and process the data at
Case 1:19-cv-00585-MN Document 1-1 Filed 03/28/19 Page 94 of 94 PageID #: 245


                                                     US 6,289,434 B1
                              SS                                                                       S6
  their own clock Speeds. All communication between the                     an arithmetic unit having a data input coupled to the
  interfaces and the MMU is through memory reads and                           media processing unit input/output, an instruction
  writes. This is possible Since all peripherals are memory                    input coupled to the media processing unit input/
  mapped.                                                                      output, and a data output coupled to the media
  5.2 Event Timing                                                             processing unit input/output;
     The Event Timer Unit has been provided to allow syn                    an arithmetic logic unit having a data input coupled to
  chronization between the various media Streams. This unit                    the media processing unit input/output, an instruc
  has two 32 bit (pipelined) timers, each of which can be split                tion input coupled to the media processing unit
  into two 16 bit timers providing a total of up to four 16 bit                input/output, and a data output coupled to the media
  timers that are independently addressable and Settable. The     1O           processing unit input/output, capable of operating
  timers are key in maintaining, transporting and processing                   concurrently with at least one Selected from the
  various media Stream packets So that they keep in lock Step                  multiplier and arithmetic unit; and
  with their time stamps and each other. All MPUs, regardless               a bit manipulation unit having a data input coupled to
  of the type of media Stream they are processing, be they                     the media processing unit input/output, an instruc
  audio, Video, graphics, etc., refer to the Event Timer Unit     15           tion input coupled to the media processing unit
  (ETU) to control their processing rate, data fetches, data                   input/output, and a data output coupled to the media
  writes, etc. This can be done by directly accessing the                      processing unit input/output, capable of operating
  memory site of the ETU or through a system of interrupts                     concurrently with the arithmetic logic unit and at
  and interrupt handling routines.                                             least one Selected from the multiplier and arithmetic
    I claim:                                                                   unit,
    1. An apparatus for processing data, comprising:                   each of the plurality of media processors for performing at
    an addressable memory for Storing the data, and a plu              least one operation, Simultaneously with the performance of
       rality of instructions, and having a plurality of input/        other operations by other media processing units, each
       outputs, each Said input/output for providing and               operation comprising:
       receiving at least one Selected from the data and the      25
       instructions,                                                      receiving at the media processor input/output an instruc
    a plurality of media processing units, each media pro                    tion from the memory;
      cessing unit having an input/output coupled to at least             receiving at the media processor input/output data from
      one of the addressable memory input/outputs and com                    the memory;
      prising:                                                            processing the data responsive to the instruction received
      a multiplier having a data input coupled to the media                  to produce at least one result, and
         processing unit input/output, an instruction input               providing at least one of the at least one result at the media
         coupled to the media processing unit input/output,                  processor input/output.
         and a data output coupled to the media processing
         unit input/output;                                                                    k   k   k    k   k
